                1    COOLEY LLP
                     MICHAEL A. ATTANASIO (151529)
                2    (mattanasio@cooley.com)
                     4401 Eastgate Mall
                3    San Diego, CA 92121-1909
                     Telephone: (858) 550-6000
                4    Facsimile: (858) 550-6420
                     BEATRIZ MEJIA (190948)
                5    (mejiab@cooley.com)
                     DAVID HOUSKA (295918)
                6    (dhouska@cooley.com)
                     MAX SLADEK DE LA CAL (324961)
                7    (msladekdelacal@cooley.com)
                     101 California Street, 5th Floor
                8    San Francisco, CA 94111-5800
                     Telephone: (415) 693-2000
                9    Facsimile: (415) 693-2222
           10        Attorneys for Defendants
                     SEAVIEW INSURANCE COMPANY
           11        and TWO JINN, INC.
           12        [Additional Moving Defendants and Counsel Listed on
                     Signature Pages]
           13

           14                                    UNITED STATES DISTRICT COURT
           15                                  NORTHERN DISTRICT OF CALIFORNIA
           16                                           OAKLAND DIVISION
           17

           18
                      IN RE CALIFORNIA BAIL BOND                     Master Docket No. 19-cv-00717-JST
           19
                      ANTITRUST LITIGATION                           CLASS ACTION
           20
                                                                     DEFENDANTS’ REPLY MEMORANDUM OF
           21                                                        POINTS AND AUTHORITIES IN SUPPORT
                      THIS DOCUMENT RELATES TO:                      OF MOTION TO DISMISS
           22
                      ALL ACTIONS                                    Judge:          Hon. Jon S. Tigar
           23                                                        Hearing Date:   August 26, 2020
                                                                     Courtroom:      2, 4th Floor
           24                                                        Time:           2:00 p.m.
                                                                     Trial Date:     Not Set
           25

           26

           27

           28
  COOLEY LLP                                                                                   DEFENDANTS’ REPLY ISO
ATTO RNEY S AT LAW
    SAN DIEGO
                                                                                                    MOTION TO DISMISS
                                                                                     MASTER DOCKET NO. 19-CV-00717-JST
                1
                                                                     TABLE OF CONTENTS
                2
                                                                                                                                                       Page
                3

                4    I.     INTRODUCTION ................................................................................................................... 1
                5    II.    THE SCAC MUST STAND ON ITS OWN............................................................................ 2
                     III.   THE ALLEGATIONS AGAINST EACH DEFENDANT ARE INSUFFICIENT TO
                6           STATE A CLAIM ................................................................................................................... 3
                7           A.   The SCAC Has Failed to Plead that Any Specific Defendant Participated in an
                                 Unlawful Meeting, Agreement, or Other Conspiratorial Conduct .............................. 3
                8           B.   The Surety Defendants ................................................................................................. 4
                9                1.      Mere participation in trade associations is insufficient.................................... 5
                                 2.      The SCAC’s conclusory allegations regarding rebating are insufficient......... 6
           10
                                 3.      Newly added Defendant AIA Holdings, Inc. ................................................... 6
           11               C.   The Bail Agency Defendants ....................................................................................... 7
           12                    1.      Two Jinn, Inc. .................................................................................................. 7
                                 2.      All-Pro Bail Bonds, Inc.................................................................................... 8
           13
                            D.   The Trade Association Defendants .............................................................................. 9
           14                    1.      American Bail Coalition .................................................................................. 9
           15                    2.      Golden State Bail Agents Association ........................................................... 10
                                 3.      California Bail Agents Association ............................................................... 11
           16
                            E.   Plaintiffs Cannot Impute A Handful of Statements to All Defendants
           17                    Particularly Where the Statements are Ambiguous and Made Years Ago ................ 12
                     IV.    THE SCAC’S ALLEGATIONS AND JUDICIALLY NOTICEABLE FACTS
           18               UNDERMINE THE PLAUSIBILITY OF THE PURPORTED CONSPIRACY ................. 14
           19               A.   Plaintiffs Have No Answer for the Variation in the Surety Defendants’
                                 Premium Rate Filings ................................................................................................ 14
           20                    1.      Premium rate variations are not “minor” differences. ................................... 15
           21                    2.      The “benchmark” theory concerning the “standard” vs. “preferred”
                                         premium rates also fails. ................................................................................ 17
           22                    3.      Plaintiffs are wrong that it is “irrelevant” that overall premium rates
                                         declined over time. ......................................................................................... 19
           23
                            B.   The “Parallel Anti-Rebating Practices” Allegations Remain Insufficient ................. 20
           24        V.     THE PLUS FACTORS, CONSIDERED TOGETHER, WEIGH AGAINST
                            PLAINTIFFS’ THEORY ....................................................................................................... 22
           25
                            A.   Alleged Key Market Features Weigh Against Plaintiffs ........................................... 23
           26                    1.      Plaintiffs fail to meaningfully contest that, absent collusion, certain
                                         market features produce parallel pricing........................................................ 23
           27
                                 2.      Plaintiffs’ attempts to distinguish the alleged plus factors fail. ..................... 24
           28                                                                                                              DEFENDANTS’ REPLY ISO
                                                                                     i.                                         MOTION TO DISMISS
  COOLEY LLP
ATTO RNEY S AT LAW
                                                                                                                 MASTER DOCKET NO. 19-CV-00717-JST
    SAN DIEGO
                1
                                                                       TABLE OF CONTENTS
                2                                                           (continued)
                                                                                                                                                         Page
                3

                4            B.   Plaintiffs’ Remaining Plus Factors Cannot Be Used to Infer Any Conspiracy ......... 26
                5    VI.     PLAINTIFFS’ UCL CLAIM FAILS ..................................................................................... 30
                     VII.    THE SCAC SHOULD BE DISMISSED WITH PREJUDICE ............................................. 30
                6
                     VIII.   CONCLUSION ...................................................................................................................... 30
                7

                8

                9

           10

           11

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28                                                                                                               DEFENDANTS’ REPLY ISO
                                                                                      ii.                                        MOTION TO DISMISS
  COOLEY LLP
ATTO RNEY S AT LAW
                                                                                                                  MASTER DOCKET NO. 19-CV-00717-JST
    SAN DIEGO
                1
                                                                       TABLE OF AUTHORITIES
                2
                                                                                                                                                        Page(s)
                3

                4    Cases
                5
                     In re Animation Workers Antitrust Litig.,
                6        87 F. Supp. 3d 1195 (N.D. Cal. 2015) .......................................................................................9

                7    Ashcroft v. Iqbal,
                        556 U.S. 662 (2009) ...................................................................................................................4
                8
                     Askins v. U.S. Dep’t of Homeland Sec.,
                9       899 F.3d 1035 (9th Cir. 2018) ...................................................................................................2
           10        Bates v. State Bar of Ariz.,
           11           433 U.S. 350 (1977) .................................................................................................................22

           12        Bell Atlantic Corp. v. Twombly,
                         550 U.S. 544 (2007) .......................................................................................................6, 17, 25
           13
                     Brooke Grp. Ltd. v. Brown & Williamson Tobacco Corp.,
           14           509 U.S. 209 (1993) .................................................................................................................24
           15        In re Cal. Title Ins. Antitrust Litig.,
                         No. C 08-01341 JSW, 2009 WL 1458025 (N.D. Cal. May 21, 2009).....................................29
           16

           17        In re Capacitors Antitrust Litig.,
                         106 F. Supp. 3d 1051 (N.D. Cal. 2015) .....................................................................................9
           18
                     Cascades Computer Innovation LLC v. RPX Corp.,
           19           No. 12-CV-01143, 2013 WL 316023 (N.D. Cal. Jan. 24, 2013) .........................................3, 22
           20        In re Cathode Ray Tube (CRT) Antitrust Litig.,
                         738 F. Supp. 2d 1011 (N.D. Cal. 2010) .................................................................................4, 5
           21

           22        CDC Technologies, Inc. v. IDEXX Laboratories, Inc,
                       7 F. Supp. 2d 119 (D. Conn. 1998) ..........................................................................................27
           23
                     In re Citric Acid Litig.,
           24            191 F.3d 1090 (9th Cir. 1999) .....................................................................................10, 11, 30

           25        Datel Holdings Ltd. Microsoft Corp.,
                        712 F. Supp. 2d 974 (N.D. Cal. 2010) .....................................................................................21
           26

           27

           28                                                                                                                   DEFENDANTS’ REPLY ISO
                                                                                         iii.                                        MOTION TO DISMISS
  COOLEY LLP
ATTO RNEY S AT LAW
                                                                                                                      MASTER DOCKET NO. 19-CV-00717-JST
    SAN DIEGO
                1
                                                                       TABLE OF AUTHORITIES
                2                                                            (continued)
                                                                                                                                                          Page(s)
                3

                4    Donaldson v. Read Magazine,
                5    333 U.S. 178 (1948) .......................................................................................................................21

                6    In re Elevator Antitrust Litig.,
                         502 F.3d 47 (2nd Cir. 2007)...............................................................................................24, 30
                7
                     In re Flash Memory Antitrust Litigation,
                8        643 F. Supp. 2d 1133 (N.D. Cal. 2009) .............................................................................19, 20
                9    In re Flat Glass Antitrust Litigation,
                         385 F.3d 350 (3d Cir. 2004).....................................................................................................19
           10

           11        Gauvin v. Trombatore,
                        682 F. Supp. 1067 (N.D. Cal. 1988) ........................................................................................12
           12
                     In re German Auto. Mfrs. Antitrust Litig.,
           13            MDL No. 2796 CRB, 2020 WL 1542373 (N.D. Cal. Mar. 31, 2020) .....................................30
           14        In re Graphics Processing Units Antitrust Litig.,
                         527 F. Supp. 2d 1011 (N.D. Cal. 2007) .......................................................................10, 13, 16
           15
                     Groves v. City of Los Angeles,
           16
                        40 Cal. 2d 751 (1953) ..............................................................................................................29
           17
                     In re High Fructose Corn Syrup Antitrust Litigation,
           18            295 F.3d 651 (7th Cir. 2002) .............................................................................................13, 19

           19        In re Industrial Diamonds Antitrust Litigation,
                         167 F.R.D. 374 (S.D.N.Y. 1996) .............................................................................................18
           20
                     International Healthcare Management v. Hawaii Coalition for Health,
           21
                         332 F.3d 600 (9th Cir. 2003) ...................................................................................................10
           22
                     Jones v. Micron Tech, Inc.,
           23           400 F. Supp. 3d 897 (N.D. Cal. 2019) .....................................................................................23

           24        Kelsey K. v. NFL Enters., LLC,
                        254 F. Supp. 3d 1140 (N.D. Cal. 2017) .............................................................................15, 16
           25
                     Kleen Prods. LLC v. Int’l Paper,
           26           276 F. Supp. 3d 811 (N.D. Ill. 2017) ...........................................................................23, 25, 26
           27

           28                                                                                                                    DEFENDANTS’ REPLY ISO
                                                                                          iv.                                         MOTION TO DISMISS
  COOLEY LLP
ATTO RNEY S AT LAW
                                                                                                                       MASTER DOCKET NO. 19-CV-00717-JST
    SAN DIEGO
                1
                                                                      TABLE OF AUTHORITIES
                2                                                           (continued)
                                                                                                                                                      Page(s)
                3

                4    Kleen Products, LLC v. Packaging Corp. of America,
                5       775 F. Supp. 2d 1071 (N.D. Ill. 2011) .........................................................................23, 24, 25

                6    In re Late Fee and Over-Limit Fee Litig.,
                         528 F. Supp. 2d 953 (N.D. Cal. 2007) .....................................................................................23
                7
                     Levine v. Blue Shield of Cal.,
                8       189 Cal. App. 4th 1117 (2010) ................................................................................................20
                9    In re LTL Shipping Servs. Antitrust Litig.,
                         No. 08-MD-01865 WSD, 2009 WL323219 (N.D. Ga. Jan. 28, 2009) ..................23, 25, 26, 27
           10

           11        Lubic v. Fidelity Nat’l Fin., Inc.,
                        No. C08-0401 MJP, 2009 WL 2160777 (W.D. Wa. July 20, 2009)........................................16
           12
                     Morales v. Trans World Airline, Inc.,
           13          504 U.S. 374 (1992) .................................................................................................................22
           14        In re Musical Instruments,
                         798 F.3d 1186 (9th Cir. 2015) ...............................................................................16, 22, 24, 26
           15
                     Oliver v. SD-3C LLC,
           16
                         No. 11-cv-01260-JSW, 2016 WL 5950345 (N.D. Cal. Sept. 30, 2016) ..................................27
           17
                     Optivus Tech., Inc. v. Ion Beam Applications S.A.,
           18           No. CV 03-2052 SJO, 2004 WL 5700631 (C.D. Cal. Aug. 31 2004) .....................................21

           19        People v. Wahl,
                        39 Cal. App. 2d Supp. 771 (1940) ...........................................................................................21
           20
                     Plymouth Dealers Ass’n of Northern California v. Unites States,
           21
                        279 F.2d 128 (9th Cir. 1960) ...................................................................................................18
           22
                     Powell v. GMAC Mortg. LLC,
           23           No. 09-CV-04928-LHK, 2010 WL 4502705 (N.D. Cal. Nov. 1, 2020) ..................................30

           24        Precision Assoc., Inc. v. Panalpina World Transp. (Holding) Ltd.,
                        No. 08-CV-42 (JG)(VVP), 2011 WL 7053807 (E.D.N.Y. Jan. 4, 2011) ................................10
           25
                     Reserve Supply Corp. v. Owens-Corning Fiberglas Corp.,
           26           971 F. 2d 37 (7th Cir. 1992) ..............................................................................................23, 26
           27

           28                                                                                                                 DEFENDANTS’ REPLY ISO
                                                                                        v.                                         MOTION TO DISMISS
  COOLEY LLP
ATTO RNEY S AT LAW
                                                                                                                    MASTER DOCKET NO. 19-CV-00717-JST
    SAN DIEGO
                1
                                                                      TABLE OF AUTHORITIES
                2                                                           (continued)
                                                                                                                                                       Page(s)
                3

                4    In re Rubber Chemicals Antitrust Litig.,
                5        232 F.R.D. 346 (N.D. Cal. 2005) .............................................................................................18

                6    SC Mfr. Homes, Inc. v. Liebert,
                        162 Cal. App. 4th 68 (2008) ....................................................................................................30
                7
                     Starr v. Baca,
                8        652 F.3d 1202 (9th Cir. 2011) .................................................................................................24
                9    In re Suboxone Antitrust Litig.,
                         MDL No. 2445, 2017 WL 4642285 (E.D. Penn. Oct. 17, 2017) .............................................12
           10

           11        In re TFT-LCD (Flat Panel) Antitrust Litig.
                         Nos. M 07-1827 SI, C 09-5609 SI, 2010 WL 2629728 (N.D. Cal. June 29, 2010)...................4
           12
                     In re TFT-LCD (Flat Panel) Antitrust Litig. (TFT-LCD I),
           13            586 F. Supp. 2d 1109 (N.D. Cal. 2008) .......................................................................11, 13, 29
           14        In re Titanium Dioxide Antitrust Litig.,
                         959 F. Supp. 2d 799 (D. Md. 2013) ...................................................................................13, 24
           15
                     Total Benefits Planning Agency, Inc. v. Anthem Blue Cross & Blue Shield,
           16
                        552 F.3d 430 (6th Cir. 2008) .....................................................................................................3
           17
                     U.S. v. FMC Corp.,
           18           306 F. Supp. 1106 (E.D. Pa. 1969) ..........................................................................................26

           19        United States v. Container Corp. of America.,
                        393 U.S. 333 (1969) .................................................................................................................24
           20
                     United States v. Ritchie,
           21
                        342 F.3d 903 (9th Cir. 2003) .....................................................................................................3
           22
                     United States v. Socony-Vacuum Oil Co.,
           23           310 U.S. 150 (1940) .................................................................................................................18

           24        Workman v. State Farm Mut. Auto. Ins. Co.,
                       520 F. Supp. 610 (N.D. Cal. 1981) ..........................................................................................17
           25
                     Zheng-Lawson v. Toyota Motor Corp.,
           26           No. 17-cv-06591-BLF, 2018 WL 2298963 (N.D. Cal. May 21, 2018) ...................................12
           27

           28                                                                                                                  DEFENDANTS’ REPLY ISO
                                                                                        vi.                                         MOTION TO DISMISS
  COOLEY LLP
ATTO RNEY S AT LAW
                                                                                                                     MASTER DOCKET NO. 19-CV-00717-JST
    SAN DIEGO
                1
                                                                         TABLE OF AUTHORITIES
                2                                                              (continued)
                                                                                                                                                               Page(s)
                3

                4    Zoslaw v. MCA Distrib. Corp.,
                5       693 F.2d 870 (9th Cir. 1982) ...................................................................................................17

                6    Statutes

                7    Sherman Act, 15 U.S.C. §§ 1-38 ........................................................................................... passim

                8    Other Authorities

                9    10 CCR
                        § 2095(k) ..................................................................................................................................20
           10           § 2096.......................................................................................................................................20
           11
                     FRCP
           12          8(a)(2) ......................................................................................................................................12
                       12(b)(6) ......................................................................................................................................2
           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28                                                                                                                       DEFENDANTS’ REPLY ISO
                                                                                            vii.                                         MOTION TO DISMISS
  COOLEY LLP
ATTO RNEY S AT LAW
                                                                                                                          MASTER DOCKET NO. 19-CV-00717-JST
    SAN DIEGO
                1    I.        INTRODUCTION

                2              Plaintiffs’ 1 Opposition boils down to the argument that because the Court determined that the

                3    CAC stated a claim as to two individual Defendants and a trade association, the plausibility of an

                4    alleged conspiracy over sixteen years involving more than twenty defendants is a foregone conclusion.

                5    It is not and the SCAC must stand on its own. As an initial matter, the SCAC suffers from the same

                6    infirmity as the CAC: it is devoid of the required individualized allegations as to each defendant. The

                7    SCAC also presents a very different set of allegations and facts subject to judicial notice than its

                8    predecessor that render the purported conspiracy implausible as a whole.

                9              Plaintiffs do not allege any direct evidence of a conspiracy, and instead point to supposed

           10        parallel pricing and statements about rebates that they assert can only be explained through collusion.

           11        But the facts subject to judicial notice demonstrate that there was significant price competition and

           12        that, in context, any parallel conduct was minimal and consistent with the regulatory and market

           13        environment in which the Surety Defendants operate. The SCAC incorporates by reference the Surety

           14        Defendants’ CDI premium rate filings that reveal sizable variances between Defendants’ premium

           15        rates. In response to these facts, the Opposition brazenly claims that they are “irrelevant” (Opp. at 3-

           16        4) and a “red herring” (id. at 3, 15). But price competition is the antithesis of anticompetitive conduct.

           17        The facts before the Court now reveal that (1) there was no uniform definition of “standard” premium

           18        rates; (2) the Surety Defendants adopted a wide range of different rates below the 10% “standard”

           19        rate; (3) the Surety Defendants did not all shift their offerings at the same time or otherwise act in

           20        unison; and (4) the average premium rate for a bail bond offered by the Surety Defendants decreased

           21        over the course of the alleged conspiracy. Notably, nearly half of the Surety Defendants would have

           22        given one of the named Plaintiffs a materially different price for her bond than what she received,

           23        demonstrating that the variance was anything but “irrelevant.” These judicially noticeable facts

           24        demonstrate that Defendants did not act in unison and competed on price, undermining the plausibility

           25        of a price-fixing conspiracy.

           26                  The SCAC also added numerous alleged plus factors about the bail bond market which were

           27        not present in the CAC that further undermine the plausibility of the alleged conspiracy. To the extent

           28        1
                         All terms have the same definition as in Defendants’ opening brief.
  COOLEY LLP                                                                                          DEFENDANTS’ REPLY ISO
ATTO RNEY S AT LAW
    SAN DIEGO
                                                                       1.                                  MOTION TO DISMISS
                                                                                            MASTER DOCKET NO. 19-CV-00717-JST
                1    Plaintiffs have sufficiently alleged parallel conduct (they have not), the crucial question is what the

                2    California bail bond market would look like if there were no cartel. If the answer is that the Court

                3    would expect to see the same alleged parallel conduct without collusion, Plaintiffs have not alleged a

                4    plausible conspiracy. Plaintiffs fail to meaningfully rebut the basic proposition that the combination

                5    of plus factors 2 they allege naturally and lawfully produce parallel pricing. The SCAC’s allegations

                6    of “uniform” premium rates therefore cannot raise an inference of collusion. Finally, Plaintiffs once

                7    again shift their theory on rebating, now suggesting that Defendants engaged in a vaguely defined

                8    scheme to prevent others from advertising rebates. This new theory is based entirely on conclusory

                9    allegations and should be rejected.

           10               Plaintiffs have thrown everything they have into the SCAC, but they have failed to address the

           11        deficiencies identified in the Court’s Order and the new allegations of the SCAC and the facts subject

           12        to judicial notice demonstrate that there is no plausible conspiracy. Accordingly, the Court should

           13        dismiss the Complaint, this time with prejudice.

           14        II.    THE SCAC MUST STAND ON ITS OWN
           15               Plaintiffs repeatedly attempt to avoid Defendants’ arguments by claiming that the Court

           16        already resolved certain issues or that Defendants’ Motion is an improper attempt to seek

           17        reconsideration. (See, e.g., Opp. at 1.) But the SCAC is “the only operative complaint before the

           18        district court,” and the prior complaint must be “treated . . . as non-existent.” Askins v. U.S. Dep’t of

           19        Homeland Sec., 899 F.3d 1035, 1043 (9th Cir. 2018) (citation omitted). Plaintiffs are therefore wrong

           20        to assert that “the only remaining issue for the Court to resolve” is whether Plaintiffs have provided

           21        the Defendant-specific allegations lacking in the CAC (they have not). (Opp. at 1.) The SCAC still

           22        must pass muster under Rule 12(b)(6), independent of the Court’s findings regarding the preceding

           23        complaint. See Askins, 899 F.3d at 1043.

           24               Likewise, Plaintiffs cannot avoid the SCAC’s weaknesses by pointing to the Court’s prior

           25        Order. Plaintiffs assert that the Court “already held” that they had sufficiently alleged parallel conduct

           26
                     2
                      Defendants accept Plaintiffs’ characterization of the California bail bond market for this motion only,
           27        and reserve all arguments with respect to the relevant market(s), including whether one or more exist,
                     whether the market for surety bonds and bail bonds are the same or separate, and the scope and features
           28        of any relevant market.
  COOLEY LLP                                                                                          DEFENDANTS’ REPLY ISO
ATTO RNEY S AT LAW
    SAN DIEGO
                                                                        2.                                 MOTION TO DISMISS
                                                                                            MASTER DOCKET NO. 19-CV-00717-JST
                1    that created a plausible inference of a “preceding agreement.” (Opp. at 7-8.) The SCAC contains new

                2    allegations and facts incorporated by reference, making it different from its predecessor. As explained

                3    further below, these new allegations and judicially noticeable facts show, among other things, that (1)

                4    Defendants’ rate filings were hardly “uniform” and were not consistent with a conspiracy (see infra

                5    Part IV); (2) to extent there was parallel conduct, it would likely occur with or without a cartel (see

                6    infra Part V). Because the SCAC must stand on its own, the Court must evaluate the overall

                7    plausibility of the alleged conspiracy based on the totality of the allegations in this complaint and the

                8    facts that are now incorporated by reference. See United States v. Ritchie, 342 F.3d 903, 908 (9th Cir.

                9    2003) (“A court may . . . consider certain materials—documents attached to the complaint, documents

           10        incorporated by reference in the complaint, or matters of judicial notice.”).

           11        III.   THE ALLEGATIONS AGAINST EACH DEFENDANT ARE INSUFFICIENT TO STATE A CLAIM
           12               A.      The SCAC Has Failed to Plead that Any Specific Defendant Participated in an
                                    Unlawful Meeting, Agreement, or Other Conspiratorial Conduct
           13

           14               In response to Defendants’ argument regarding the lack of factual allegations as to each

           15        Defendant (see Mot. at 12-13, Appx. A), Plaintiffs offer a chart citing the supposed “relevant

           16        paragraphs.” (Opp. at 44-45.) This chart confirms that the Court should dismiss the SCAC: it does

           17        not show fact-specific allegations and offers no substantive answer to Defendants’ Appendix A, which

           18        summarizes in detail the lack of specific allegations against each Surety Defendant. All Plaintiffs have

           19        done is list the paragraphs containing general and conclusory allegations. “Generic pleading, alleging

           20        misconduct against defendants without specifics as to the role each played in the alleged conspiracy,

           21        was specifically rejected by Twombly.” Total Benefits Planning Agency, Inc. v. Anthem Blue Cross &

           22        Blue Shield, 552 F.3d 430, 436 (6th Cir. 2008); see also Cascades Computer Innovation LLC v. RPX

           23        Corp., No. 12-CV-01143, 2013 WL 316023, *6-7 (N.D. Cal. Jan. 24, 2013) (granting motion to

           24        dismiss where complaint consisted of the sort of “generic pleading—alleging misconduct against

           25        various defendants without specifics as to the role each played—that was rejected by Twombly”).

           26               Plaintiffs attempt to excuse their generic pleading by claiming the allegations are the result of

           27        “remarkably parallel behavior.” (Opp. at 46.) This is a circular argument and fails to address the

           28        fundamental problem: the allegations are still far too conclusory to constitute the required well-pled
  COOLEY LLP                                                                                         DEFENDANTS’ REPLY ISO
ATTO RNEY S AT LAW
    SAN DIEGO
                                                                       3.                                 MOTION TO DISMISS
                                                                                           MASTER DOCKET NO. 19-CV-00717-JST
                1    factual allegations. Plaintiffs claim that the SCAC includes the who, what, with whom and when

                2    (Opp. at 46), but the SCAC merely alleges when the Surety Defendants entered the market and then

                3    asserts in conclusory terms that they participated in the alleged conspiracy by offering the “standard

                4    premium rate” and suppressing rebates or advertising of rebates. Such unsupported allegations are

                5    insufficient to survive a motion to dismiss. (See Order at 25 (citing In re TFT-LCD (Flat Panel)

                6    Antitrust Litig. Nos. M 07-1827 SI, C 09-5609 SI, 2010 WL 2629728, at *6-7 (N.D. Cal. June 29,

                7    2010).) Plaintiffs’ reliance on In re Cathode Ray Tube (CRT) Antitrust Litig., 738 F. Supp. 2d 1011,

                8    1019-22 (N.D. Cal. 2010), is misplaced because the SCAC contains no “allegations concerning

                9    specific Defendants’ participation in any alleged unlawful meetings and agreements,” including the

           10        estimated number of meetings each defendant participated in, what sorts of agreements were reached,

           11        or what types of employees represented defendants at those meetings. (See Order at 24 (citing CRT,

           12        738 F. Supp. 2d at 1019-22).) Indeed, the SCAC contains no allegations that any Defendant

           13        participated in even a single discussion, communication or meeting with any other Defendants related

           14        to fixing premiums, suppressing rebates, or discouraging anyone from advertising rebates. (See Mot.

           15        at 13.)

           16                  Plaintiffs insist that their claim falls within some exception that a conspiracy may be formed

           17        without all parties coming to an agreement at the same time. (Opp. at 47-48.) But even if that were

           18        true, Plaintiffs would need to allege specific facts explaining how each Defendant learned of and

           19        joined the alleged conspiracy. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“[t]hreadbare recitals of

           20        the elements of a cause of action, supported by mere conclusory statements, do not suffice.”). The

           21        SCAC fails to do so.3

           22                  B.     The Surety Defendants
           23                  The SCAC again fails to plead sufficient factual allegations that each of the dismissed Surety

           24        Defendants (plus the newly added AIA Holdings) joined or participated in the alleged conspiracy.

           25        Plaintiffs claim that the paragraphs identified on pages 45 and 46 of their Opposition constitute

           26
                     3
                       Plaintiffs attempt to distinguish In re TFT-LCD (Flat Panel) Antitrust Litigation, 599 F. Supp. 2d
           27        1179 (N.D. Cal. 2009), and CRT, 738 F. Supp. 2d at 1017-19, on the ground that those plaintiffs had
                     the benefit of discovery and government investigations. Nothing in those cases supports Plaintiffs’
           28        apparent view that a discovery stay excuses them from meeting the Twombly pleading standard.
  COOLEY LLP                                                                                         DEFENDANTS’ REPLY ISO
ATTO RNEY S AT LAW
    SAN DIEGO
                                                                       4.                                 MOTION TO DISMISS
                                                                                           MASTER DOCKET NO. 19-CV-00717-JST
                1    “substantive and substantial amendments” that address the deficiencies previously identified by the

                2    Court. (Opp. at 45.) On the contrary, the cited paragraphs are nothing more than conclusory, cut-and-

                3    paste allegations that merely parrot some elements of Plaintiffs’ cause of action.

                4                    1.      Mere participation in trade associations is insufficient.
                5            Plaintiffs assert that their additional allegations regarding “information sharing through trade

                6    associations” should be enough to state a claim against each Surety Defendant. (Opp. at 48.) But the

                7    SCAC fails to actually allege that the Surety Defendants shared specific incriminating information

                8    through trade associations, much less that they entered into agreements at trade association meetings.

                9    As in CRT, Plaintiffs have failed to plead the estimated number of meetings each defendant

           10        participated in, what sorts of agreements were reached, or what types of employees had represented

           11        defendants at those meetings. (See Order at 24 (citing CRT, 738 F. Supp. 2d at 1019-22).) Plaintiffs

           12        allege nothing more than membership in trade associations, and indeed, the Opposition neglects to

           13        mention that some Surety Defendants, including Danielson National Insurance Co. and Philadelphia

           14        Reinsurance Corp., are not even alleged to be members of trade associations. Others, such as

           15        American Contractors Indemnity Insurance Co., are not alleged to be members of the trade

           16        associations that involve bail agents. Moreover, Plaintiffs fail to identify allegations in the SCAC that

           17        even allege attendance, which even on its own, is not sufficient to raise an inference that a defendant

           18        was part of a conspiracy. 4 (Order at 25 (“A firm cannot enter a conspiracy merely by selling a bail

           19        bond, and the law is well settled that attending a trade association meeting, without more, is not

           20        evidence of participation in a conspiracy.”) (collecting cases).) As Plaintiffs have not added any

           21        specific factual allegations that so much as a single Surety Defendant had any collusive

           22        communications through trade associations, or at any trade association meeting, there is no reason for

           23        the Court to revisit its prior Order on this issue.

           24

           25

           26        4
                       Plaintiffs identify SCAC ¶¶ 132, 157, 167, 192, 317, and 325, which they claim show that they
                     “have alleged not only the meetings but also the attendees.” (Opp. at 55.) But as Defendants point
           27        out in their opening brief, Paragraph 132 notably does not actually say that any Defendants actually
                     attended the conference, only that they provided funding to ABC. (Mot. at 30.) The remaining
           28        paragraphs Plaintiffs cite do not plead anything about attendance at trade conferences.
  COOLEY LLP                                                                                         DEFENDANTS’ REPLY ISO
ATTO RNEY S AT LAW
    SAN DIEGO
                                                                           5.                             MOTION TO DISMISS
                                                                                           MASTER DOCKET NO. 19-CV-00717-JST
                1                   2.        The SCAC’s conclusory allegations regarding rebating are insufficient.

                2           The SCAC’s anti-rebating theory now focuses exclusively on an ill-defined agreement “to

                3    discourage and suppress rebating.” (See Mot. at 10 (describing the shift in Plaintiffs’ approach to the

                4    anti-rebating allegations).) In the Opposition, Plaintiffs contend that the SCAC’s allegation that “all

                5    the sureties discouraged their agents from rebating and asked them to report violations” is sufficient

                6    to support that theory. (Opp. at 48.) It is not. Plaintiffs do not (and cannot) point to any well-pled

                7    facts to support these allegations. They cite only to a single paragraph (SCAC ¶ 162) as support. But

                8    this paragraph is simply a bare assertion unsupported by any factual allegation. Corresponding

                9    paragraphs for other Surety Defendants are frequently even more threadbare. 5 Plaintiffs allege in

           10        broad and conclusory terms that each Surety agreed to abide by the understanding between and among

           11        “other bail bond sureties” to discourage rebating or advertising rebates to customers. Plaintiffs then

           12        assert—without factual support—that the Surety Defendants worked with “rival sureties” to monitor

           13        rebating practices. These are mere conclusory statements, wholly lacking in any factual predicate as

           14        to each Surety Defendant, as Defendants’ Appendix A demonstrates. As such, the Court should not

           15        credit them as true. See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). 6

           16                       3.        Newly added Defendant AIA Holdings, Inc.

           17                 In apparent recognition of the SCAC’s deficient allegations against AIA, Plaintiffs try to

           18        supplement their allegations with extraneous documents outside of the pleadings and a belated request

           19        for judicial notice. (See ECF No. 115.) However, as explained in Defendants’ concurrently filed

           20        response to Plaintiffs’ request for judicial notice, the Court cannot accept the statements contained in

           21        these documents for their truth, and these statements certainly cannot be used to supplement Plaintiffs’

           22        deficient allegations.

           23        5
                       For example, there are no allegations that many of the Surety Defendants “instructed” their agents
                     “to report any rebating observed by agents, or that Surety Defendants “communicated with . . . rival
           24        sureties” through trade associations “to eliminate” rebating. See, e.g., ¶ 185. Paragraph 162, in other
                     words, is flawed on its own terms, but is also not representative of the allegations against all Surety
           25        Defendants, and Plaintiffs cannot escape their obligation to plead specifics as to each Surety Defendant
                     by reference to this paragraph.
           26        6
                       Plaintiffs again try to avoid their pleading burden by pivoting to an irrelevant issue about how an
                     alleged agreement is “effectuated.” (Opp. at 48.) This issue has nothing to do with whether Plaintiffs
           27        have met their burden of alleging sufficient factual allegations as to each Surety Defendant’s role in
                     the alleged conspiracy. In any event, the SCAC does not sufficiently allege that each surety Defendant
           28        actually agreed to “restrain advertisement.”
  COOLEY LLP                                                                                        DEFENDANTS’ REPLY ISO
ATTO RNEY S AT LAW
    SAN DIEGO
                                                                      6.                                 MOTION TO DISMISS
                                                                                          MASTER DOCKET NO. 19-CV-00717-JST
                1           Plaintiffs do not even try to explain what they mean by calling AIA an “alliance” or an

                2    “umbrella organization,” instead simply stating that these are terms AIA uses on its own website.

                3    (Opp. at 49.) No matter where Plaintiffs found the language, they still have failed to explain the legal

                4    significance of these terms and/or the legal relationship between AIA, International Fidelity, and

                5    Allegheny. Plaintiffs also claim that “AIA has a common executive team that coordinates the bail

                6    bond business across the three component companies” and then leaps to the conclusion that “AIA is

                7    in charge of and runs Defendants’ Allegheny and International Fidelity’s bail bond business, and

                8    therefore was a direct participant in the latter’s conspiratorial activities.” (Id.) Plaintiffs never allege

                9    that AIA had the right to control, bind, or take any action on behalf of International Fidelity and

           10        Allegheny, or that any conduct by AIA, to the extent that any is alleged in the SCAC, was performed

           11        as an agent of International Fidelity and Allegheny.

           12               Plaintiffs also fail to establish any participation by AIA in any purported conspiracy to set

           13        premiums or to suppress rebating. Plaintiffs rely entirely on a single statement by Jerry Watson on the

           14        blog portion of the AIA website, where he suggested that AIA agents might benefit more from

           15        competing on service rather than on price. (Opp. at 49-50.) This isolated statement is insufficient on

           16        its own. There is not a single allegation in the SCAC (i) that AIA ever met with or communicated

           17        with any other Defendant regarding premiums or rebating; (ii) that AIA agreed with any other Surety

           18        Defendants or Bail Agent Defendants to do anything; or (iii) that AIA prohibited its bail agents from

           19        offering rebates, or instructed them not to discuss or disclose the possibility of rebates to customers.

           20               C.      The Bail Agency Defendants
           21                       1.      Two Jinn, Inc.
           22               Plaintiffs do not allege that Two Jinn (1) was involved in decisions to set premium rates; (2)

           23        failed to offer its customers rebates; or (3) reached any agreement with another Defendant not to offer

           24        rebates. Plaintiffs are left with statements on Two Jinn’s website and the lone allegation that Two Jinn

           25        did not offer Plaintiff Monterrey a rebate. (See Opp. at 50-51 (attempting to defend “new” allegations

           26        against Two Jinn as sufficient).) For the same reasons that the Court previously found, these

           27        allegations fail to state a claim against Two Jinn. (See Mot. at 36-37; Order at 25-26.)

           28               Despite the lack of sufficient particularized allegations, Plaintiffs nonetheless contend that
  COOLEY LLP                                                                                           DEFENDANTS’ REPLY ISO
ATTO RNEY S AT LAW
    SAN DIEGO
                                                                        7.                                  MOTION TO DISMISS
                                                                                             MASTER DOCKET NO. 19-CV-00717-JST
                1    Two Jinn’s “overall behavior is at odds with its economic incentives absent a conspiracy.” (Opp. at

                2    51.) In support, the Opposition points to statements on Two Jinn’s website from 2006, in which it

                3    describes 10% premium rates as “standard” and warns against rates that may not comply with CDI

                4    regulations. (See id. at 50-51 (citing SCAC ¶¶ 373-74).) Plaintiffs claim these statements prove Two

                5    Jinn was part of a conspiracy because it would have been “incentivized to meet competition at 5%” if

                6    it were not a co-conspirator. (Id. at 50.) But this argument once again ignores the fact that, under

                7    California law, bail agents must charge the premium rates submitted by sureties and approved by the

                8    CDI—i.e., agents are not free to charge any premium rate percentage they see fit. (See Mot. at 33-34,

                9    37.) There is no evidence the CDI has ever approved a 5% premium rate, and the SCAC does not

           10        allege otherwise. (See Defs.’ Appendix B.) This is precisely why Two Jinn would have warned about

           11        other agencies that advertised “5% bail or less.” (See SCAC ¶ 374 (alleged 2006 FAQ on Two Jinn

           12        website noted that 5% premium rates could amount to “misleading advertising” on behalf of other

           13        agencies).) Thus, not only are these statements not evidence of “behavior at odds with [Two Jinn’s]

           14        economic incentives absent a conspiracy,” they cannot even be considered evidence of “potentially”

           15        misleading advertising.

           16               Finally, Plaintiffs’ allegation that unspecified Two Jinn representatives once attended a trade

           17        conference—which no other Defendant is alleged to have attended—is insufficient. (See SCAC ¶

           18        378.) Attending a trade show, without more, is not indicative of a conspiracy, especially as Plaintiffs

           19        do not (and cannot) contend that any illegal agreement was discussed or reached at that meeting. (See

           20        Order at 25 (“[M]ere participation in trade-organization meetings . . . does not suggest an illegal

           21        agreement.”).)

           22                         2.    All-Pro Bail Bonds, Inc.
           23               As explained in the Motion, the allegations against All Pro in the SCAC are even thinner than

           24        those Plaintiffs previously directed at Defendant Two Jinn—allegations that this Court already

           25        rejected as insufficient. (See Order at 25-26.) Plaintiffs’ Opposition offers no basis for this Court to

           26        reach a different conclusion this time around. (See Opp. at 51-52.)

           27               For example, while Plaintiffs suggest that All-Pro’s website misled consumers into believing

           28        that “even trying to get a rate below 10%” is illegal (Opp. at 52), the website says no such thing.
  COOLEY LLP                                                                                         DEFENDANTS’ REPLY ISO
ATTO RNEY S AT LAW
    SAN DIEGO
                                                                       8.                                 MOTION TO DISMISS
                                                                                           MASTER DOCKET NO. 19-CV-00717-JST
                1    Rather, it says that failure by All-Pro to “charge the proper rate” is unlawful, not that a consumer

                2    violates the law by asking for a lower rate. (Id. (emphasis added).) The quoted statement is just a

                3    different formulation of what the CDI itself says and the law reflects: a bail agent cannot lawfully

                4    charge anything but the approved premium rate. (See Mot. at 33-34.) And while Plaintiff Crain makes

                5    the conclusory allegation that All-Pro “misled” her into believing that a lower price for her bail bond

                6    was impossible (SAC ¶ 379), she does not say whether she saw or relied on the website statement she

                7    now claims is misleading, or if she contends she was misled in some other way. This “bare allegation”

                8    does “not satisfy Twombly” and must be disregarded. In re Animation Workers Antitrust Litig., 87 F.

                9    Supp. 3d 1195, 1217 (N.D. Cal. 2015). In any event, Plaintiffs are trying to plead an antitrust claim,

           10        “not a . . . claim for misleading advertising” (Opp. at 4), and, as this Court already held, allegedly

           11        misleading website statements, combined with not offering an individual purchaser a rebate, do not

           12        add up to a plausible claim of participation in an anti-rebating conspiracy. (See Order at 25-26.)

           13               Similarly, Plaintiffs do not allege facts tying All-Pro to the associations that supposedly played

           14        “critical roles” in the conspiracy or to any meetings where an agreement was supposedly reached.

           15        (SCAC ¶ 126; Mot. at 38.) Plaintiffs quibble that All-Pro “did not join certain [trade association]

           16        meetings.” (Opp. at 52.) But Plaintiffs do not allege that All-Pro attended any meetings, or that All-

           17        Pro was even a member of the associations in question. (Mot. at 38.) It is also undisputed that All-

           18        Pro did not exist when the conspiracy was allegedly formed or when the only alleged invitations to

           19        collude were made. (Id.) While Plaintiffs argue that All-Pro could have joined the conspiracy at some

           20        later point (Opp. at 52), that speculation, particularly without any factual allegation connecting All-

           21        Pro to an opportunity to conspire, is insufficient to state a plausible claim. See In re Capacitors

           22        Antitrust Litig., 106 F. Supp. 3d 1051, 1066 (N.D. Cal. 2015) (dismissing complaint against defendant

           23        where it was “not alleged to have participated in or even been informed of the ‘cartel’s regular

           24        meetings’”).

           25               D.      The Trade Association Defendants
           26                       1.     American Bail Coalition
           27               Plaintiffs’ allegations as to ABC reduce to (1) that ABC held meetings and conferences; (2)

           28        that ABC was part of the non-defendant California Bail Coalition along with CBAA and GSBAA; and
  COOLEY LLP                                                                                         DEFENDANTS’ REPLY ISO
ATTO RNEY S AT LAW
    SAN DIEGO
                                                                      9.                                  MOTION TO DISMISS
                                                                                           MASTER DOCKET NO. 19-CV-00717-JST
                1    (3) that Carmichael and Watson extended invitations to collude. (See Opp. at 53.) The first two

                2    allegations constitute nothing more than the normal operation of a trade association and do not support

                3    any inference that ABC participated in a conspiracy. In re Citric Acid Litig., 191 F.3d 1090, 1098 (9th

                4    Cir. 1999) (“If we allowed conspiracy to be inferred from such activities alone, we would have to

                5    allow an inference of conspiracy whenever a trade association took almost any action.”); In re

                6    Graphics Processing Units Antitrust Litig., 527 F. Supp. 2d 1011, 1023 (N.D. Cal. 2007) (same).

                7              Moreover, not only does the SCAC not support Plaintiffs’ attempt to impute statements

                8    allegedly made by Carmichael and Watson to any Defendant including ABC, the statements are not

                9    “invitations to collude” but are taken out of context. (See infra Section III.E; see also Mot. at Section

           10        IX.) The various statements attributed to Carmichael for instance, were all posted in the blog of

           11        another party’s website. (See SCAC ¶ 128.) Watson’s statements similarly did not appear on ABC’s

           12        website. (See id. ¶ 368.) Plaintiffs cannot leverage these statements not made on behalf of ABC, into

           13        participation in a conspiracy. See Precision Assoc., Inc. v. Panalpina World Transp. (Holding) Ltd.,

           14        No. 08-CV-42 (JG)(VVP), 2011 WL 7053807, at *19 (E.D.N.Y. Jan. 4, 2011) (“group pleading” was

           15        inadequate to state a claim where plaintiffs alleged that 65 defendants were members of multiple

           16        conspiracies to fix freight forwarding prices).

           17                         2.     Golden State Bail Agents Association
           18                  Plaintiffs’ allegations regarding GSBAA are equally inadequate. Notwithstanding Plaintiffs’

           19        efforts to distinguish International Healthcare Management v. Hawaii Coalition for Health, 332 F.3d

           20        600, 608 (9th Cir. 2003) (see Opp. at 57), allegations of information sharing do not add up to price-

           21        fixing. Indeed, despite the SCAC’s conclusory allegations, Plaintiffs have not pled facts showing that

           22        “Defendants were not simply disseminating legitimate business information” through the associations.

           23        (Opp. at 57.) As explained above, mere allegations that GSBAA hosted meetings or otherwise

           24        behaved as a trade association are insufficient, especially as Plaintiffs have not alleged which, if any,

           25        Defendants attended the annual conference or quarterly phone calls, nor what was discussed. (SCAC

           26        ¶ 144.)

           27                  Plaintiffs’ effort to tie GSBAA to a conspiracy through an alleged invitation to agree—

           28        supposedly made on websites run by non-defendant bail agent companies operated by GSBAA’s
  COOLEY LLP                                                                                         DEFENDANTS’ REPLY ISO
ATTO RNEY S AT LAW
    SAN DIEGO
                                                                       10.                                MOTION TO DISMISS
                                                                                           MASTER DOCKET NO. 19-CV-00717-JST
                1    president and co-founder Topo Padilla and board member Jeff Stanley—is yet another stretch.

                2    Plaintiffs cite no authority permitting a court to attribute statements by a third-party to a defendant,

                3    where there are no allegations that the defendant ratified or adopted the statement. (See Opp. at 57.)

                4    Plaintiffs’ argument that they need not tie the third parties’ statements to GSBAA demonstrates the

                5    hollowness of their claims, and their lack of plausibility. By contrast, in In re TFT-LCD (Flat Panel)

                6    Antitrust Litigation (TFT-LCD I), 586 F. Supp. 2d 1109 (N.D. Cal. 2008), it was defendants’ own

                7    statements, not someone else’s, that were sufficient. And, in all events, the allegation that only two

                8    of twenty sureties are linked does not support a claim of conspiracy.

                9           Finally, the fact that GSBAA linked to the websites of Defendants Lexington National and

           10        Financial Casualty, does not suggest participation in a cartel. (See Opp. at 57.) Not only is this a far

           11        cry from actually adopting or ratifying any statements on those linked websites, linking to member’s

           12        pages is precisely the kind of routine conduct one would expect of a trade association.

           13                       3.      California Bail Agents Association
           14               Although the Court previously found that the allegations against CBAA in the CAC were

           15        sufficient to withstand a motion to dismiss, the allegations are deficient in the context of the SCAC.

           16        Indeed, Plaintiffs barely address CBAA in their Opposition, arguing that the Court’s order on the prior

           17        motion to dismiss found that they had stated a claim where they alleged that CBAA “(1) maintained

           18        information regarding the premiums Defendants charged in order to prevent discounting, (2) asserted

           19        on its webpage that bail agents must charge the same rate, and (3) referenced a book that explained

           20        the standard rate in California is 10%.” Opp. at 8 (citing MTD Order, ECF No. 91, at 26-27). But just

           21        as with ABC and GSBAA, allegations of the mere facilitation of the exchange of information does not

           22        create an inference of a conspiracy. In re Citric Acid, 191 F.3d at 1098 (“Gathering information about

           23        pricing and competition in the industry is standard fare for trade associations”). That is particularly

           24        so here, where rate filings are publicly available. Plaintiffs’ reference to a book refers to an article by

           25        the third party who was a CBAA board member, and Plaintiffs do not allege that CBAA ever adopted

           26        or ratified this statement. See SCAC ¶¶ 140-41.

           27               Plaintiffs’ Opposition also mischaracterize their own allegations. For instance, they contend

           28        that ‘Defendant CBAA trained its agents that ‘the only time you might lower the fee to 8%, which is
  COOLEY LLP                                                                                          DEFENDANTS’ REPLY ISO
ATTO RNEY S AT LAW
    SAN DIEGO
                                                                       11.                                 MOTION TO DISMISS
                                                                                            MASTER DOCKET NO. 19-CV-00717-JST
                1    2% less than the standard 10%, is if you are working with a referral from an attorney’” (Opp. at 24

                2    (citing SCAC ¶¶ 140-41).) Yet the SCAC alleges that CBAA’s supposed “training” was actually

                3    offered by a non-defendant third party, and Plaintiffs have not alleged that CBAA had any control

                4    over the content of that third-party’s bail courses. (See SCAC ¶¶ 140-41.)

                5           For the reasons detailed in Defendants’ Motion, the SCAC alleges a less plausible conspiracy

                6    than the predecessor complaint. This backsliding, coupled with the lack of specific allegations against

                7    CBAA, justify revisiting the Court’s prior ruling and dismissing CBAA.

                8           E.      Plaintiffs Cannot Impute A Handful of Statements to All Defendants
                                    Particularly Where the Statements are Ambiguous and Made Years Ago
                9

           10                To conceal the fact that they have virtually no specific allegations as to each Defendant,

           11        Plaintiffs repeatedly refer to a handful of statements as admissions by “Defendants.” (See, e.g., Opp.

           12        at 11, 12.) The allegations that Defendants Carmichael and Watson invited or orchestrated a price-

           13        fixing conspiracy are completely meritless and based on Plaintiffs twisting a handful of lines out of

           14        context. But in any event, the Court should reject Plaintiffs’ attempt to turn statements by two

           15        individuals into a wide-ranging conspiracy by nearly two dozen other entities. First, as a basic

           16        principle of law, an antitrust plaintiff cannot impute the actions of one defendant to another through

           17        “collective pleading,” or in this case, collective briefing. In re Suboxone Antitrust Litig., MDL No.

           18        2445, 2017 WL 4642285, at *11 (E.D. Penn. Oct. 17, 2017) (plaintiffs could not “group” multiple

           19        defendants together to create liability as “such collective pleading is insufficient to impute the actions

           20        of Indivior to RBH”); Zheng-Lawson v. Toyota Motor Corp., No. 17-cv-06591-BLF, 2018 WL

           21        2298963, at *2 (N.D. Cal. May 21, 2018) (“Allegations which lump multiple defendants together are

           22        insufficient to put any one defendant on notice of the conduct upon which the claims against it are

           23        based.”); Gauvin v. Trombatore, 682 F. Supp. 1067, 1071 (N.D. Cal. 1988) (“[A]ll defendants are

           24        lumped together . . . . Plaintiff must allege the basis of his claim against each defendant the basis of

           25        his claim against each defendant to satisfy Federal Rule of Civil Procedure 8(a)(2)”). This is especially

           26        true here where Plaintiffs do not and cannot allege that other Defendants were aware of these

           27        statements, much less that they adopted them. Moreover, over half of the Defendants are alleged to

           28        have joined the conspiracy years after the statements were made. (See SCAC ¶ 7.) Even if these
  COOLEY LLP                                                                                          DEFENDANTS’ REPLY ISO
ATTO RNEY S AT LAW
    SAN DIEGO
                                                                      12.                                  MOTION TO DISMISS
                                                                                            MASTER DOCKET NO. 19-CV-00717-JST
                1    Defendants had somehow been aware of the individual statements (and there are no allegations they

                2    were), the Court cannot assume the statements somehow apply to every Defendant. See In re Graphics

                3    Processing Units, 527 F. Supp. 2d at 1023 (“even where some competitors have admitted to meeting

                4    to fix prices at or near trade shows and conferences, it is not reasonable to infer that another competitor

                5    in attendance at the same meeting had done likewise”).

                6           Furthermore, the alleged statements are far from sufficient, on their own, to make a conspiracy

                7    plausible.     While Plaintiffs claim that the statements from Carmichael and Watson constitute

                8    invitations to collude, the cases they rely on involved direct admissions. For instance, Plaintiffs claim

                9    that In re High Fructose Corn Syrup Antitrust Litigation, 295 F.3d 651, 662 (7th Cir. 2002)

           10        demonstrates the statements “are prototypical examples of statements that support a reasonable

           11        inference of collective . . . action.” (Opp. at 27.) But in that case, one defendant said that “[w]e have

           12        an understanding within the industry not to undercut each other’s prices,” while another was quoted

           13        as saying “our competitors are our friends. Our customers are the enemy.” High Fructose Corn Syrup,

           14        295 F.3d at 662. Similarly, In re Titanium Dioxide Antitrust Litigation, 959 F. Supp. 2d 799, 829 (D.

           15        Md. 2013) involved numerous statements which spoke to express, ongoing coordination. Here,

           16        Plaintiffs provide two statements, isolated in time and long ago, that do not indicate collusion was

           17        taking place then, much less that it continued for another 15 years. Nor can Plaintiffs point to any

           18        action by any Defendant in the wake of the alleged “invitations” that reflect “responsive assurances or

           19        conduct.” See TFT-LCD I, 586 F. Supp. 2d at 1116.

           20               Plaintiffs overreach when they claim that the statements from Carmichael and Watson coupled

           21        with the allegations of parallel conduct are enough on their own to infer a conspiracy. (See Opp. at

           22        13, 14.) As discussed in Part IV below, there was significant and active price competition between

           23        Defendants and therefore, even assuming the individuals’ statements were invitations to collude—

           24        which they are not—the cited statements are insufficient on their own. Accordingly, the Court must

           25        consider more than just the statements of two individuals and examine whether Plaintiffs have

           26        adequately tied each individual Defendant to the alleged conspiracy. They have not even come close

           27        to doing so.

           28
  COOLEY LLP                                                                                          DEFENDANTS’ REPLY ISO
ATTO RNEY S AT LAW
    SAN DIEGO
                                                                       13.                                 MOTION TO DISMISS
                                                                                            MASTER DOCKET NO. 19-CV-00717-JST
                1    IV.    THE SCAC’S ALLEGATIONS AND JUDICIALLY NOTICEABLE FACTS UNDERMINE THE
                            PLAUSIBILITY OF THE PURPORTED CONSPIRACY
                2

                3           Because, as Plaintiffs’ Opposition concedes, the SCAC attempts to allege “a single price-fixing

                4    conspiracy” (Opp. at 21), both forms of parallel conduct allegedly evidencing the conspiracy must

                5    hold water. Neither does. The SCAC’s allegations of parallel conduct concerning premium rate filings

                6    are undermined by variability evidenced in the rate filings themselves. The anti-rebating aspect of the

                7    purported conspiracy is fundamentally unsound.

                8           A.      Plaintiffs Have No Answer for the Variation in the Surety Defendants’ Premium
                                    Rate Filings
                9

           10               Defendants’ Motion explained how Plaintiffs’ story of lockstep premium rate filings is belied

           11        by the Surety Defendants CDI filings. (See Mot. at 15-21, Appendix B.) Indeed, the relevant filings

           12        not only show significant variation between the Surety Defendants’ filed rates, they show that

           13        premium rates declined over the very period that the SCAC alleges a conspiracy to keep premium

           14        rates constant and artificially high. (Mot. at 18-20.) Crucially, variations among the rate filings

           15        submitted to the CDI show that the “standard” rate for each Surety Defendant does not exist in isolation

           16        and can only be understood by how it relates to other rates that the surety offers the purchaser and who

           17        qualifies for those rates. (Mot. at 16-17.) This renders Plaintiffs’ theory of parallel conduct essentially

           18        meaningless because (1) it shows that the 10% “benchmark” rate alleged in the SCAC does not apply

           19        uniformly across the Surety Defendants, and (2) the 10% rate has applied differently over time

           20        depending on the types of lower “preferred” rates the Surety Defendants offered. As shown, the SCAC

           21        takes a single data point out of context to create an appearance of “uniform” conduct when in fact,

           22        Defendants premium rates varied significantly.

           23               Plaintiffs do not substantively challenge these facts. (See ECF No. 114 (Pls’ Resp. to Defs’

           24        Req. for Judicial Notice).) Instead, the Opposition characterizes the premium rate variations—which

           25        were conveniently omitted from the SCAC—as “minor differences” and conclude that the rate filings

           26        still “reflect a surprising degree of consistency suggestive of collusion.” (Opp. at 16, 21.) But the

           27        differences are significant and contradict any argument that the alleged parallel conduct suggests a

           28        conspiracy.
  COOLEY LLP                                                                                          DEFENDANTS’ REPLY ISO
ATTO RNEY S AT LAW
    SAN DIEGO
                                                                       14.                                 MOTION TO DISMISS
                                                                                            MASTER DOCKET NO. 19-CV-00717-JST
                1                   1.      Premium rate variations are not “minor” differences.

                2           There are two primary components to the premium rates that the Surety Defendants file with

                3    the CDI: (1) the premium rates themselves, and (2) who the different approved premium rates apply

                4    to. One aspect of the rate means little without consideration of the other. Though there is clearly wide

                5    variation between the Surety Defendants regarding who is eligible for preferred rates (Mot. Appx. B),

                6    Plaintiffs’ characterize these differences as “minor.” (Opp. at 21.) Yet one of the named Plaintiffs

                7    would have received materially different rates from different defendants when she was arrested. Ms.

                8    Monterrey was charged an 8% premium rate by Seaview Insurance Co., but nearly half of the other

                9    named Surety Defendants, who did not offer discounts for veterans when Ms. Monterrey purchased

           10        her bond in 2016, would have charged her a 10% premium rate—or 25% higher. (See Mot. at 16-17.)

           11        Plaintiffs’ Opposition makes no effort to address this glaring issue or to defend the SCAC’s

           12        demonstrably inaccurate assertion that all of the Surety Defendants had “agreed” to a “standard

           13        veterans’ discount.” (SCAC ¶ 371.) In fact, of the fourteen criteria used to establish eligibility for

           14        preferred vs. standard rates, only two have been adopted by all of the Surety Defendants who currently

           15        offer preferred rates. (See Mot. Appx. B.) Though Plaintiffs “attempt[] to gloss over the differences

           16        in conduct between defendants,” they cannot avoid the fact that underneath the “standard” label is

           17        significant “non-parallel conduct [that] undercut[s] the very theory asserted by the complaint.” Kelsey

           18        K. v. NFL Enters., LLC, 254 F. Supp. 3d 1140, 1146 (N.D. Cal. 2017).

           19               Plaintiffs also attempt to hand-wave away the variations in non-“standard” rates by asserting

           20        that “for half of the Class Period (2004-2012), there were uniform 8% and 10% preferred and standard

           21        rates across the board.” (Opp. at 21.) Once again, calling these rates “uniform” obscures the fact that

           22        these Surety Defendants applied the standard and preferred rates based on different eligibility criteria.

           23        (See Mot. at 17-18.) Additionally, Plaintiffs ignore the fact that three Surety Defendants broke from

           24        this “uniform” structure and charged 15% rates for certain categories of bonds. 7 Likewise, Plaintiffs’

           25        attempt to deal with the fact that many Surety Defendants charge varying rates below 8% is even

           26        weaker, claiming that “only eight” Surety Defendants have added rates lower than 8%, and “only one”

           27        7
                       Plaintiffs claim, without citation to the SCAC or explanation, that these offerings did “not relate to
                     the ‘standard’ rate category.” (Opp. at 15 n.2.) Even if true, this does not change the fact that there
           28        were rate filings beyond the supposedly universal 8 and 10% rates.
  COOLEY LLP                                                                                         DEFENDANTS’ REPLY ISO
ATTO RNEY S AT LAW
    SAN DIEGO
                                                                      15.                                 MOTION TO DISMISS
                                                                                           MASTER DOCKET NO. 19-CV-00717-JST
                1    Surety Defendant has started offering a 6% rate. (Opp. at 21.) The fact that “only” 40% of the Surety

                2    Defendants offer rates below 8% demonstrates a high level of variation inconsistent with any

                3    conclusion of “uniform” conduct.

                4           Plaintiffs also fail to meaningfully contend with the fact that rate filings fluctuated significantly

                5    over time. (See Mot. at 17-18; Appx. B.) Indeed, Plaintiffs’ concede that it took six years for lower

                6    preferred rates to become widely adopted. (See Opp. at 21, n.3 (describing how Surety Defendants’

                7    adopted 7% premium rates between 2012 and 2018).) As the Ninth Circuit held in In re Musical

                8    Instruments & Equip. Antitrust Litig., “[a]llegations of such slow adoption of similar [pricing

                9    structure] policies does not raise the specter of collusion.” 798 F.3d 1186, 1195-96 (9th Cir. 2015)

           10        (dismissing alleged price-fixing conspiracy where “the manufacturer defendants adopted the [similar]

           11        policies over a period of several years, not simultaneously” because “[e]ven assuming that the

           12        progressive adoption of similar policies across an industry constitutes simultaneity, that fact does not

           13        reveal anything more than similar reaction to similar pressures within an interdependent market, or

           14        conscious parallelism”). And while the general trend over time was for the Surety Defendants to adopt

           15        lower rates, a few moved in the opposite direction. In 2009 and 2018 respectively, Lexington National

           16        and Financial Casualty & Surety Co. each abandoned (at least for a time) a two-tiered 10% and 8%

           17        rate structure and adopted a single 10% rate for all bonds. (See Mot. Appx. B.)

           18               Plaintiffs’ unsuccessfully attempt to distinguish this case from those cited in Defendants’

           19        Motion. (See Mot. at 21; Opp. at 18.) Like in Kelsey K., where the plaintiff claimed that “difference

           20        in [relevant] [price] ranges” were “de minimis,” a closer examination reveals that variations in

           21        premium rates are significant and render Plaintiffs’ theory implausible. 254 F. Supp. 3d at 1146

           22        (Plaintiffs’ argument that 20-25% variation was minimal was “counterfeit logic”). Plaintiffs do not

           23        challenge that the Surety Defendants offer premium prices ranging from 15% to 6%, a wider variation

           24        than the “20 or 25%” differential that the court cited in Kelsey K. to establish the insufficiency of the

           25        alleged parallel conduct. Id.; see also Lubic v. Fidelity Nat’l Fin., Inc., No. C08-0401 MJP, 2009 WL

           26        2160777, at *3-4 (W.D. Wa. July 20, 2009) (finding insurance rate differentials between competitors

           27        at 5-20% represented “material margin” and noting absence of other allegations concerning

           28        “unaccountable changes” in pricing or “coordinated shifts in rate[s]”); In re Graphics Processing
  COOLEY LLP                                                                                           DEFENDANTS’ REPLY ISO
ATTO RNEY S AT LAW
    SAN DIEGO
                                                                       16.                                  MOTION TO DISMISS
                                                                                             MASTER DOCKET NO. 19-CV-00717-JST
                1    Units, 527 F. Supp. 2d at 1022 (noting that allegations of not-quite parallel conduct “fall short of

                2    unusual, lockstep pricing behavior” and can just as likely be indicative of “competitive market

                3    forces”). In sum, the Opposition’s efforts to downplay the significance of the premium rate variations

                4    fail.

                5                   2.      The “benchmark” theory concerning the “standard” vs. “preferred”
                                            premium rates also fails.
                6

                7            Unable to avoid the fact that the premium rates are far from “uniform,” Plaintiffs shift tactics

                8    and claim that the variation simply does not matter. Specifically, Plaintiffs claim that “even assuming

                9    Defendants do compete with respect to ‘preferred’ rate categories, that would not negate Plaintiffs’

           10        allegations of a conspiracy to fix the baseline ‘standard’ rate that commonly impacted the price of all

           11        transactions.” (Opp. at 15.) There are at least three problems with this argument.

           12                First, this argument presumes the existence of a uniform “standard” rate that could, in turn,

           13        drive preferred rates upwards. As explained above, the “standard” rates are not in fact the same

           14        because each Surety Defendant has a different definition of standard. (See also Mot. at 20-21.)

           15                Second, this argument is fundamentally speculative. Plaintiffs support their “benchmark” (or

           16        now, “baseline”) theory by pointing to the unexplained assertion in the SCAC that “the standard

           17        premium rate is a reference price for any preferred premium rates.” (Opp. at 16 (quoting SCAC ¶

           18        103).) But the SCAC contains no allegations concerning the relationship or supposed price structure

           19        associated with “standard” vs. “preferred” rates offered by the various Surety Defendants and never

           20        explains why a drop in the “standard” rate would necessitate a drop in the “preferred” rate. The Court

           21        should not credit these conclusory assertions. Twombly, 550 U.S. at 555.

           22                Third, the wide variation in preferred rates fundamentally undermines the overall plausibility

           23        of any conspiracy. Plaintiffs are simply wrong to assert that clear and unmistakable competition on

           24        premium rates is “irrelevant” (Opp. at 17) to whether it is plausible that the same Defendants conspired

           25        to fix premium rates. Workman v. State Farm Mut. Auto. Ins. Co., 520 F. Supp. 610, 621 (N.D. Cal.

           26        1981) (lack of uniformity of rates across defendants “detracts significantly from any theory that

           27        defendants’ parallel activity raises an inference of conspiracy to fix prices”); see also Zoslaw v. MCA

           28        Distrib. Corp., 693 F.2d 870, 884 (9th Cir. 1982) (price fixing claim could not survive where
  COOLEY LLP                                                                                         DEFENDANTS’ REPLY ISO
ATTO RNEY S AT LAW
    SAN DIEGO
                                                                      17.                                 MOTION TO DISMISS
                                                                                           MASTER DOCKET NO. 19-CV-00717-JST
                1    defendants demonstrated “considerable variation in the distributors’ account classification system as

                2    well as variance in prices offered to retailers by distributors” and “each distributor offered its own

                3    package of promotional offers and discounts which, in fact, substantially encouraged competition in

                4    the record business”).

                5           Plaintiffs cite no case standing for the nonsensical proposition that price competition among

                6    defendants is “irrelevant” to judging whether an alleged price-fixing conspiracy is plausible. In

                7    Plymouth Dealers Ass’n of Northern California v. Unites States, 279 F.2d 128 (9th Cir. 1960), the

                8    court held that, where the jury found that the defendant had in fact conspired to fix prices, continuing

                9    to compete in other areas of the market was not an affirmative defense to ultimate liability. Id. at 132.

           10        The question before the Court is not whether variation in rates constitutes a defense to an antitrust

           11        claim, but whether it renders a price fixing conspiracy, alleged solely on circumstantial evidence,

           12        implausible. Similarly, the issue in United States v. Socony-Vacuum Oil Co., 310 U.S. 150 (1940)

           13        was whether, despite the “abundant evidence that the [collusive] combination had the purpose to raise

           14        prices” and resulted in price increases, defendants’ justification for the agreement—the “elimination

           15        of so-called competitive evils”—was a legally cognizable defense to the Sherman Act violations. Id.

           16        at 219-20. Socony-Vacuum does not support the argument that Plaintiffs can plead a plausible claim

           17        where Defendants have not acted in unison. In In re Industrial Diamonds Antitrust Litigation, 167

           18        F.R.D. 374 (S.D.N.Y. 1996), the question was whether the prevalence of individually negotiated prices

           19        defeated class certification, and plaintiffs had proffered expert testimony concerning the relationship

           20        between “list prices” and individually negotiated prices. Id. at 383-84. Here, the class certification

           21        analysis is irrelevant, and Plaintiffs have only conclusory allegations for their “baseline” theory. In re

           22        Rubber Chemicals Antitrust Litigation, 232 F.R.D. 346 (N.D. Cal. 2005) is similarly unhelpful for

           23        Plaintiffs because it also involved class certification, specifically whether plaintiffs could show

           24        common proof of class-wide impact. Id. at 353-54. None of these cases deal with key question here—

           25        whether the SCAC’s allegations of parallel conduct are even plausible given the wide variations in

           26        pricing demonstrated by the Surety Defendants’ rate filings.

           27

           28
  COOLEY LLP                                                                                          DEFENDANTS’ REPLY ISO
ATTO RNEY S AT LAW
    SAN DIEGO
                                                                      18.                                  MOTION TO DISMISS
                                                                                            MASTER DOCKET NO. 19-CV-00717-JST
                1                   3.      Plaintiffs are wrong that it is “irrelevant” that overall premium rates
                                            declined over time.
                2

                3           Plaintiffs have alleged a conspiracy to fix premium rates, which is entirely implausible if

                4    average premium rates actually declined over the course of the conspiracy. Plaintiffs argue that

                5    Defendants cannot establish that average premium rates declined over the class period. (Opp. at 19.)

                6    Plaintiffs argue that this conclusion is unfounded because it is “based solely on the fact that, over time,

                7    more Defendants created or expanded ‘preferred’ rate categories.” (Id.) As an initial matter, that

                8    characterization is not true because Defendants also based their claim on the fact that multiple Surety

                9    Defendants have lowered their “standard” rates. (See Mot. at 19 (Defendants Allegheny Casualty Co.

           10        and International Fidelity now charge 9% “standard” premium rates).) Moreover, Plaintiffs do not,

           11        and cannot, contest that over the class period (1) the percentage of Surety Defendants offering

           12        premiums below 10% grew significantly; and (2) the Surety Defendants greatly expanded eligibility

           13        for their sub-10% rates. (Mot. at 18-20.) In 2019, a far greater share of the public would be offered

           14        premium rates below 10% (in some cases as low as 6%) than the share of the public who qualified for

           15        those rates in 2004. (See Mot. Appx. B.) Given these (undisputed) judicially noticeable facts there is

           16        no plausible scenario whereby the average rate could not have gone down over time.

           17               Plaintiffs argue (again) that evidence of “falling prices” is somehow “irrelevant.” (Opp. at 19.)

           18        But (again) the cases Plaintiffs rely on do not support this illogical position. High Fructose Corn

           19        Syrup rejected the argument that an agreement to fix list prices would not be a Sherman Act violation

           20        if there was competition below the list figures; the court did not say that falling prices have no bearing

           21        on the overall plausibility of a conspiracy. See 295 F.3d at 656. And far from holding that declining

           22        prices are irrelevant, In re Flat Glass Antitrust Litigation found that “declining transaction prices will

           23        tend to support a conclusion that competitors did not enter into an agreement to fix prices.” 385

           24        F.3d 350, 362 n.13 (3d Cir. 2004) (emphasis added).

           25               In re Flash Memory Antitrust Litigation, 643 F. Supp. 2d 1133 (N.D. Cal. 2009) also does not

           26        help Plaintiffs’ cause. There, while the court did not dismiss the price-fixing claims even though

           27        defendants argued that prices had fallen, that was only because the plaintiffs could point to an

           28        extremely high level of specificity in the complaint’s other allegations, including (a) “extensive,
  COOLEY LLP                                                                                          DEFENDANTS’ REPLY ISO
ATTO RNEY S AT LAW
    SAN DIEGO
                                                                       19.                                 MOTION TO DISMISS
                                                                                            MASTER DOCKET NO. 19-CV-00717-JST
                1    detailed allegations as to when, where and who engaged in at least some of the meetings that gave rise

                2    to the alleged conspiracy,” (b) numerous specific “intracompetitor communications directed at

                3    coordinating flash memory pricing,” and (c) “companion antitrust investigations in [two related] flash

                4    memory market[s].” Id. at 1146-47. None of those distinguishing factors are present in the SCAC.

                5    Plaintiffs allege no relevant “intracompetitor communications,” no government antitrust investigations

                6    into the bail industry, and certainly no “extensive, detailed allegations” concerning meetings that

                7    allegedly gave rise to the conspiracy. (See supra Part III; Mot. at 12-14.)

                8           B.      The “Parallel Anti-Rebating Practices” Allegations Remain Insufficient
                9           The Opposition shows Plaintiffs have given up on their initial theory that Defendants conspired

           10        to “suppress” rebates (SCAC ¶ 6), and now only advances a theory that Defendants conspired not to

           11        advertise the availability of rebates. (See Opp. at 21-25 (containing no rebating discussion other than

           12        of alleged notices and advertising statements).) This theory relies completely on the supposedly

           13        “misleading” statements by the Surety and Bail Agency Defendants regarding the premium rates they

           14        are authorized to charge bond purchasers. 8 Yet Plaintiffs fail to confront the fact that the majority of

           15        the supposedly “misleading” statements have been submitted to, and received approval from the CDI,

           16        which explicitly ensures that notices regarding bail bond prices are not misleading. See 10 CCR §§

           17        2095(k), 2096 (all forms must be submitted for approval to the CDI, which “shall” reject any form

           18        found to be misleading). The CDI’s determination not only weighs heavily against any argument that

           19        the notices were misleading, it also undermines the overall plausibility of the conspiracy. It is simply

           20        not plausible that the CDI mistakenly or accidentally approved dozens of forms that were as

           21        misleading as Plaintiffs claim.

           22               Additionally, courts repeatedly hold that it is not misleading for a company to not disclose the

           23        availability of discounts. Therefore, as a matter of law, the various rate postings the SCAC relies on

           24        could not constitute a misleading advertisement. E.g., Levine v. Blue Shield of Cal., 189 Cal. App. 4th

           25
                     8
                       Plaintiffs’ argument in this regard once again attempts to lump all Defendants together in ways that
           26        their own pleading does not support. In fact, for a number of the Surety Defendants, Plaintiffs do not
                     allege that they made any statements at all to customers, either directly or by requiring bail agents to
           27        post language in their offices regarding pricing; they simply cite statements by bail agents which they
                     hope the Court will attribute to the Surety Defendants. (See, e.g., SCAC at ¶¶ 185-87, 196-98, 219-
           28        21, 312.)
  COOLEY LLP                                                                                         DEFENDANTS’ REPLY ISO
ATTO RNEY S AT LAW
    SAN DIEGO
                                                                      20.                                 MOTION TO DISMISS
                                                                                           MASTER DOCKET NO. 19-CV-00717-JST
                1    1117, 1129 (2010) (“we can conceive of no principled basis for concluding that Blue Shield owed the

                2    Levines a duty to disclose how the Levines could obtain the same health care coverage for a lower

                3    price”). Plaintiffs fall back on the notion that an advertisement can be literally true but nevertheless

                4    misleading, citing several authorities. (Opp. at 23.) But Plaintiffs’ authorities turned on how true

                5    statements could obscure material facts or create false impressions, see Donaldson v. Read Magazine,

                6    333 U.S. 178, 188 (1948); People v. Wahl, 39 Cal. App. 2d Supp. 771, 773-74 (1940) (advertisement

                7    created impression that the product was a “first line” tire when in fact it was a “third line” tire), whereas

                8    rebates are discretionary discounts which bail agents are under no obligation to offer in the first place.

                9            Plaintiffs also subtly shift gears to a theory that there would have been greater industry-wide

           10        advertising of the availability of rebates but for the alleged conspiracy. (See Opp. at 23.) To support

           11        this, Plaintiffs repeatedly claim that they conducted a “thorough investigation” and could not identify

           12        “a single example of a California bail agent advertising a rebate,” and that “there is essentially zero

           13        advertising” of rebates. (Opp. at 14; see also Opp. at 21.) While Defendants cannot know what this

           14        “thorough” investigation entailed, one Google search for “California bail rebates” identifies multiple

           15        examples in a matter of seconds. (See, e.g., http://www.luckybail.com/ (“Ask About Our 20% Rebate

           16        Program”);            https://www.allamericanbailbonds.com/                (“Rebates           Available”);

           17        https://affordablyeasybailbonds.com/ (“With payment plans, zero-down options, and rebate

           18        opportunities, we will find a way to quickly post bail and begin the release process.”);

           19        http://chickiesbailbonds.com/2013/05/01/scoop-from-the-coop-issue-3/ (bail agent blog post dated

           20        May 1, 2013: “In recognition of the increasingly competitive nature of the bail bond industry . . . we

           21        will now not only offer your clients the most professional and caring bail bond service available but

           22        also premiums and rebates commensurate with the changing industry”).) 9 Once again, Plaintiffs’

           23
                     9
                      As Plaintiffs note in their request for judicial notice in support of the Opposition (ECF No. 115 at 2-
           24        3 (requesting the court take notice of statements on non-Defendant bail agent’s website)), the existence
                     of material on third-party websites may be appropriate for judicial notice. See, e.g., Datel Holdings
           25        Ltd. Microsoft Corp., 712 F. Supp. 2d 974, 985 (N.D. Cal. 2010) (taking judicial notice of third-party
                     web pages); Optivus Tech., Inc. v. Ion Beam Applications S.A., No. CV 03-2052 SJO (VBKX), 2004
           26        WL 5700631, at *18 n.15 (C.D. Cal. Aug. 31 2004) (same). To the extent the Court finds Plaintiffs’
                     claims about the non-existence of advertisements for rebates relevant in deciding this Motion,
           27        Defendants request the Court take notice of the existence of these publicly available webpages that
                     offer rebates on bail bonds—not for their truth, but to demonstrate that even a cursory search yields
           28        examples of advertisements that Plaintiffs claim do not exist in the marketplace.
  COOLEY LLP                                                                                            DEFENDANTS’ REPLY ISO
ATTO RNEY S AT LAW
    SAN DIEGO
                                                                        21.                                  MOTION TO DISMISS
                                                                                              MASTER DOCKET NO. 19-CV-00717-JST
                1    characterization of the state of the California bail bond market is demonstrably false.

                2           Furthermore, Plaintiffs effectively concede that it makes no sense for the Surety Defendants to

                3    lead or take part in this aspect of the conspiracy. The Surety Defendants have no motivation to

                4    advertise the availability of rebates since the rebate comes entirely out of bail agents’ commissions

                5    and does not affect their revenues. (See SCAC ¶ 62 (“Any rebate to a consumer initially comes out of

                6    the bail agent’s commission”).) “Where the facts alleged in the complaint demonstrate that an alleged

                7    conspiracy makes no economic sense, the claim must be dismissed,” and Plaintiffs fail to articulate

                8    any motivation or other plausible reason for Surety Defendants to limit rebates. Cascades Computer

                9    Innovation LLC, 2013 WL 316023, at *11.

           10               Finally, Plaintiffs never explain how truthful, CDI-approved rate notices could create an

           11        inference of an anti-rebating conspiracy. The cases Plaintiffs cite on this issue concern whether an

           12        anti-advertising conspiracy could constitute an antitrust violation, not whether a supposed failure to

           13        advertise rebates makes a price-fixing conspiracy plausible. See, e.g., Bates v. State Bar of Ariz., 433

           14        U.S. 350, 353 (1977) (analyzing whether state regulation banning certain attorney advertisements

           15        could violate Sherman Act); Morales v. Trans World Airline, Inc., 504 U.S. 374, 375 (1992) (analyzing

           16        whether guidelines regarding airline fare advertising were pre-empted by federal law).

           17        V.     THE PLUS FACTORS, CONSIDERED TOGETHER, WEIGH AGAINST PLAINTIFFS’ THEORY
           18               To put their allegations “in a context that raises a suggestion of preceding agreement,”

           19        Plaintiffs must allege “plus factors [which] are economic actions and outcomes that are largely

           20        inconsistent with unilateral conduct but largely consistent with explicitly coordinated action.” In re

           21        Musical Instruments, 798 F.3d at 1194. The plus factors “must be examined together, not in isolation”

           22        (Opp. at 25). Yet Plaintiffs analyze each plus factor they allege on a stand-alone basis, and do not

           23        consider how different plus factors work in combination. This is a fatal error because several of

           24        Plaintiffs’ alleged plus factors are market features that collectively would incentivize parallel conduct

           25        (to the minimal extent it has been alleged) even absent a cartel. The Court must weigh Plaintiffs’

           26        allegations of collusion against the alternative scenario: what would the California bail bond market

           27        look like if there were no cartel. Because three key market features alleged by Plaintiffs as plus

           28        factors—high concentration and a price inelastic, fungible product—would collectively drive firms
  COOLEY LLP                                                                                         DEFENDANTS’ REPLY ISO
ATTO RNEY S AT LAW
    SAN DIEGO
                                                                      22.                                 MOTION TO DISMISS
                                                                                           MASTER DOCKET NO. 19-CV-00717-JST
                1    toward parallel pricing and away from attempts to undercut one another, they weigh against inferring

                2    a conspiracy since they suggest that the alleged parallel conduct Plaintiffs rely on is not suspicious in

                3    and of itself and would occur with or without a conspiracy. The remaining plus factors cannot save

                4    the SCAC because they do nothing to suggest misconduct. In short, because “the complaint itself

                5    provides an alternative explanation” for the parallel conduct alleged, the Court must dismiss the

                6    SCAC. In re Late Fee and Over-Limit Fee Litig., 528 F. Supp. 2d 953, 962-63 (N.D. Cal. 2007).

                7           A.      Alleged Key Market Features Weigh Against Plaintiffs
                8                   1.      Plaintiffs fail to meaningfully contest that, absent collusion, certain
                                            market features produce parallel pricing.
                9

           10               Numerous courts have recognized that while parallel pricing decisions may be indicative of an

           11        antitrust conspiracy in some contexts, this is not the case in a concentrated market for a price-inelastic,

           12        fungible good. See, e.g., In re LTL Shipping Servs. Antitrust Litig., No. 08-MD-01865_WSD, 2009

           13        WL323219, at *17 (N.D. Ga. Jan. 28, 2009); Jones v. Micron Tech, Inc. 400 F. Supp. 3d 897, 917

           14        (N.D. Cal. 2019); Kleen Prods. LLC v. Int’l Paper (Kleen), 276 F. Supp. 3d 811, 823-24 (N.D. Ill.

           15        2017). The reason for this is straightforward: concentrated markets naturally tend toward parallel,

           16        interdependent pricing. See Reserve Supply Corp. v. Owens-Corning Fiberglas Corp., 971 F. 2d 37,

           17        54 (7th Cir. 1992) (noting parallel pricing is a well-recognized phenomena in concentrated markets).

           18        Firms are also less likely to try to compete on price where demand for the product is price inelastic

           19        since cutting prices may not lead to greater sales. Kleen, 276 F. Supp. 3d at 823 (“the inelasticity of

           20        demand is exactly the reason that a price cut would not much help a Defendant’s bottom line, and may

           21        in fact hurt it”). This is especially true in commodity markets: because competitors cannot easily

           22        differentiate their product, they “are likely to monitor and mimic the behavior of competitors

           23        carefully.” Jones, 400 F. Supp. 3d at 917.

           24               Plaintiffs fail to cite a single case disputing these basic principles and the authorities they do

           25        rely on did not address the combination of market features alleged here. For instance, Plaintiffs point

           26        to the decision made at the pleading stage in Kleen Products, LLC v. Packaging Corporation of

           27        America, (Opp. at 39), but at that point in the litigation the court only considered the possible effects

           28        of market concentration since, unlike here, the plaintiffs had not alleged that the products were price
  COOLEY LLP                                                                                          DEFENDANTS’ REPLY ISO
ATTO RNEY S AT LAW
    SAN DIEGO
                                                                       23.                                 MOTION TO DISMISS
                                                                                            MASTER DOCKET NO. 19-CV-00717-JST
                1    inelastic or fungible. 775 F. Supp. 2d 1071, 1079 (N.D. Ill. 2011). Similarly, In re Titanium Dioxide

                2    examined a concentrated commodity market—but not a market for price inelastic products. 959 F.

                3    Supp. 2d at 828 (D. Md. 2013). Plaintiffs’ only authority where all three features came together is

                4    United States v. Container Corp. of America. Unlike here, the Container Corp. plaintiffs had direct

                5    evidence of a conspiracy and the only question was whether the conduct alleged amounted to a

                6    Sherman Act violation (it did). 393 U.S. 333, 334-35 (1969).

                7           Plaintiffs’ only other contention is that even if the supposed parallel conduct could be

                8    innocently explained by the very market features they allege, the SCAC should still survive so long as

                9    their explanation and Defendants’ are equally plausible. (Opp. at 24, 44 (citing Starr v. Baca, 652

           10        F.3d 1202, 1216 (9th Cir. 2011)).) This is an invitation into error. Starr was not an antitrust case, and

           11        accordingly, does not speak to the pleading requirements under Twombly and its progeny. The correct

           12        standard is the exact opposite: “Allegations of facts that could just as easily suggest rational, legal

           13        business behavior by the defendants as they could suggest an illegal conspiracy are insufficient to

           14        plead a [Sherman Act] violation.” Musical Instruments, 798 F.3d at 1194; see also In re Elevator

           15        Antitrust Litig., 502 F.3d 47, 51-52 (2nd Cir. 2007) (affirming dismissal of antitrust claims where the

           16        allegations “can suggest competition at least as plausibly as [they] can suggest anticompetitive

           17        conspiracy”).

           18                        2.     Plaintiffs’ attempts to distinguish the alleged plus factors fail.
           19               Unable to contest the basic dynamics of a market with the features they allege as plus factors,

           20        Plaintiffs instead analyze them one by one. Besides violating the rule that the Court must consider

           21        market features together (see Opp. at 25), their attempts fail individually as well.

           22               Market Concentration. Plaintiffs first argue that the existence of the OPEC cartel proves that

           23        “coordination is usually needed to maintain prices at supra-competitive levels.” (Opp. at 38.) The

           24        Supreme Court rejected this position decades ago. A market can experience stable, supra-competitive

           25        prices absent any illegal conduct through “conscious parallelism,” which is “the process, not in itself

           26        unlawful, by which firms in a concentrated market might in effect share monopoly power, setting their

           27        prices at a profit-maximizing, supracompetitive level by recognizing their shared economic interest.”

           28        Brooke Grp. Ltd. v. Brown & Williamson Tobacco Corp., 509 U.S. 209, 227 (1993).
  COOLEY LLP                                                                                         DEFENDANTS’ REPLY ISO
ATTO RNEY S AT LAW
    SAN DIEGO
                                                                      24.                                 MOTION TO DISMISS
                                                                                           MASTER DOCKET NO. 19-CV-00717-JST
                1           Though never spelled out, Plaintiffs’ implicit argument seems to be that the California bail

                2    bond market has too many participants for conscious parallelism to apply. But this is undermined by

                3    their repeated contention that the California bail bond market is a “tightly knit” and “concentrated”

                4    industry. (Opp. at 27, 41.) Plaintiffs cannot have it both ways: if the market is concentrated enough

                5    to facilitate coordination, it is also small enough to create incentives toward interdependent pricing.

                6           Moreover, while conscious parallelism is most often associated with oligopolies, the

                7    phenomenon can occur among larger numbers of competing firms—especially where, as alleged here,

                8    other market features also drive convergent pricing. In Kleen, the court found that that a price-inelastic

                9    commodity market naturally explained the lockstep pricing of eight different defendants. 276 F. Supp.

           10        3d at 816, 823-24. Similarly, the LTL Shipping court found that conscious parallelism explained near-

           11        simultaneous price hikes by thirteen defendants, because “in a market of fungible services and

           12        inelastic demand” each individual defendant “would generally not have a financial incentive to charge

           13        less.” LTL Shipping, 2009 WL323219, at *17.

           14               Inelastic Commodity Goods. Plaintiffs argue that while the market as a whole for bail bonds

           15        may be price inelastic, the demand for any individual surety’s bonds would respond to a price decrease.

           16        (Opp. at 37.) But Plaintiffs rely exclusively on paragraph 77 of the SCAC, which is conclusory and

           17        need not be accepted as true. Twombly, 550 U.S. at 555. More importantly, this argument is

           18        contradicted by other allegations that consistently state, due to the pressure to secure release from jail,

           19        arrestees do not consider price or shop for alternatives before purchasing a bail bond. (See, e.g., SCAC

           20        ¶ 66 (“consumers are not situated to conduct detailed market research before making a bail bond

           21        transaction”).) A surety that lowers its rate can hardly expect to do more business if its customers do

           22        not compare prices and simply buy from whomever is closest and most convenient. (See id. ¶ 75.)

           23               Separately, Plaintiffs contend that the usual market features that drive interdependent pricing

           24        in commodity markets do not apply here because (1) the market is larger with up to twenty sureties

           25        competing with one another; and (2) new market entrants would have had an incentive to undercut the

           26        existing price structure. (Opp. at 35-36.) But this theory fails to account for regulatory barriers to

           27        entry (discussed below), nor for what happens when inelastic demand combines with a commodity

           28        market as alleged. According to Plaintiffs, overall demand for bail bonds is fixed, and bail bonds are
  COOLEY LLP                                                                                          DEFENDANTS’ REPLY ISO
ATTO RNEY S AT LAW
    SAN DIEGO
                                                                       25.                                 MOTION TO DISMISS
                                                                                            MASTER DOCKET NO. 19-CV-00717-JST
                1    fungible goods. Taking these allegations as true, it would be impossible for sureties to compete with

                2    one another on anything other than price, meaning they are virtually certain to match any price cut,

                3    resulting in a market reset at lower prices and profit margins. U.S. v. FMC Corp., 306 F. Supp. 1106,

                4    1139 (E.D. Pa. 1969) (if a firm tries to cut prices for a price-inelastic commodity “its competitors will

                5    be given the opportunity to meet its lower price, thereby resulting in uniform prices again, but at a

                6    lower level; and without any increase in the original seller's net share of the market”); Kleen, 276 F.

                7    Supp. 3d at 823 (“in a market with a homogeneous product, the competitors will be pressured to match

                8    the price cut, thus resulting in static market shares and reduced profit margins for all”) (citations

                9    omitted). For this reason, Plaintiffs’ argument that new market entrants would have been incentivized

           10        to undercut existing companies fails—even a new participant would “not have a financial incentive to

           11        charge less for [bonds] than all other carriers when the market will by its structure bear whatever

           12        [premiums] are assessed by other carriers in a market of fungible services and inelastic demand.” LTL

           13        Shipping, 2009 WL 323219, at *17.

           14               Plaintiffs’ only other argument on this point is that in cases like Reserve Supply, 971 F.2d 37,

           15        it was possible for the market participants to rapidly cut costs to match prices, whereas the Surety

           16        Defendants “must first prepare, submit, and receive approval for a rate application from CDI before

           17        they may change their bail bond rates.” (Opp. at 39.) The difficulty of obtaining a change in rate

           18        would, if anything, count as another reason why the bail bond market would not see much price

           19        fluctuation even absent collusion. And whether it takes a day or a month for the competitors to match

           20        a price cut, the long run incentives driven by the alleged market features remain unaffected.

           21               B.      Plaintiffs’ Remaining Plus Factors Cannot Be Used to Infer Any Conspiracy
           22               The remaining plus factors alleged do not change this analysis because they do not directly

           23        suggest that a conspiracy exists, and therefore do not give the Court a reason to believe that a

           24        conspiracy, rather than innocent conduct, drives the alleged parallel behavior. Musical Instruments,

           25        798 F.3d at 1194 (“Allegations of facts that could just as easily suggest rational, legal business

           26        behavior by the defendants as they could suggest an illegal conspiracy are insufficient to plead a

           27        [Sherman Act] violation.”).

           28               Loss Ratios. Plaintiffs do not dispute that loss ratios do not measure profit margins. Instead,
  COOLEY LLP                                                                                         DEFENDANTS’ REPLY ISO
ATTO RNEY S AT LAW
    SAN DIEGO
                                                                      26.                                 MOTION TO DISMISS
                                                                                           MASTER DOCKET NO. 19-CV-00717-JST
                1    they fall back to the position that low loss ratios, on their own, are indicative of a conspiracy. (Opp.

                2    at 30.) As a threshold matter, this tacit admission that Plaintiffs have not actually alleged high profits

                3    means that the Court must disregard all of Plaintiffs’ arguments premised on high profit margins.

                4    (E.g., Opp. at 40 (arguing that high profit margins create incentives to try to compete on price).) More

                5    fundamentally, Plaintiffs allege that low loss ratios exist both in and outside of California. (E.g.,

                6    compare SCAC ¶159 (California loss ratios), with ¶ 170 (national loss ratios).) This logically suggests

                7    that low loss ratios are simply a feature of the surety business since they are present both where

                8    Plaintiffs allege a conspiracy (California) and where they do not (the rest of the country).

                9           Plaintiffs’ only response is to argue that the similarity between the California and national

           10        figures suggests that there may be a nation-wide conspiracy. (Opp. at 32.) This is not only

           11        unsupported by the SCAC, it is deeply implausible given the number of markets and companies that

           12        would be involved. Oliver v. SD-3C LLC, No. 11-cv-01260-JSW, 2016 WL 5950345 (N.D. Cal. Sept.

           13        30, 2016), is on point. In that case, the court found that parallel pricing weighed against a conspiracy

           14        when both the alleged conspirators and those outside the conspiracy priced the same way. Id. at *6.

           15        Plaintiffs cannot simply speculate as to another vast, unalleged conspiracy to differentiate from Oliver.

           16               Transparent Pricing and Identical Production Costs. As explained in LTL Shipping, firms

           17        with identical production costs using the same market information would naturally be expected to

           18        charge the same prices—indeed it would be strange if they did anything else. 2009 WL 323219, at

           19        *15. Plaintiffs attempt to distinguish LTL Shipping by arguing that they have alleged that there is an

           20        incentive to cut prices. (Opp. at 41, 43.) Once again, Plaintiffs fail to consider their own alleged

           21        market features in combination; as explained above, firms selling a price-inelastic commodity have no

           22        incentives to cut prices.

           23               Barriers to Entry. The allegations of the SCAC simply contradict Plaintiffs’ arguments

           24        regarding high barriers to entry. As demonstrated in the Motion, SCAC ¶ 7 shows that the number of

           25        sureties in the alleged bail bond market more than doubled over the relevant timeframe—going from

           26        nine in 2004 to twenty in 2019.        Plaintiffs argument that CDC Technologies, Inc. v. IDEXX

           27        Laboratories, Inc, 7 F. Supp. 2d 119, 130-31 (D. Conn. 1998), doesn’t apply because that decision

           28        was a monopoly case is a distinction without a difference.
  COOLEY LLP                                                                                          DEFENDANTS’ REPLY ISO
ATTO RNEY S AT LAW
    SAN DIEGO
                                                                      27.                                  MOTION TO DISMISS
                                                                                            MASTER DOCKET NO. 19-CV-00717-JST
                1            Plaintiffs’ allegations that regulatory barriers make it difficult to receive approval to enter the

                2    bail bond market—to the point that one company was rejected at least four times (Opp. at 33-34)—

                3    explains why new entrants would do so with rates that had already been approved by the CDI.

                4            At bottom, Plaintiffs fail to rebut Defendants’ argument that the overall growth in the market

                5    undermines the plausibility of the conspiracy. (Mot. at 29-30.)

                6            Regularity of Bail Bond Sales. Plaintiffs contend that since bail bond sales are small and

                7    regular, the incentive to cheat on the conspiracy is minimal on every transaction, which in turn makes

                8    a cartel easier to sustain. (Opp. at 40.) But this argument conflates the Surety’s rate filings with actual

                9    bail bond transactions. Rate filings with the CDI—the place where the Surety sets its price and

           10        accordingly, is the point where it would cheat on the alleged conspiracy—are not only infrequent,

           11        Plaintiffs allege that they are a barrier to entry to the market or to cutting prices. (Opp. at 33.) Pricing

           12        on individual bail bond sales are opaque, meaning that an individual agent could easily cheat on the

           13        alleged anti-rebating conspiracy.

           14               Lack of Technological Change. This plus factor is merely a rehashed version of Plaintiffs’

           15        argument that all the Surety defendants face similar costs structures. This weighs against a conspiracy

           16        since if all firms are using the same technology, they would naturally tend toward parallel pricing

           17        (especially in a market for a price inelastic commodity). (See supra Section V.A.)

           18               Alleged Retaliation. Plaintiffs’ allegation that a single bail agent claims he was targeted for

           19        offering rebates does not implicate any of the Defendants. The 2014 blog post refers generally to a

           20        “good ol boys club” and does not implicate a single specific individual or company. (SCAC ¶ 92.)

           21        The Opposition claims that Plaintiffs cite numerous examples of industry actors defaming bail agents

           22        who “offer rebates and discounts as law-breakers.” (Opp. at 43.) But Plaintiffs cite only one paragraph

           23        of the SCAC in support, which refers only to true statements that the law requires a bail agent to charge

           24        the approved rate. (See supra Section IV.B.) This is neither “defamation,” nor “retaliation” that could

           25        support an inference of a conspiracy. (See Mot. at 33-36 (explaining how bail agents must charge the

           26        CDI-approved premium rates under California regulations).)

           27               Trade Associations and “Opportunities to Agree.” As explained in Section III.D above, the

           28        allegations regarding the trade associations show nothing more than the normal operation of an
  COOLEY LLP                                                                                           DEFENDANTS’ REPLY ISO
ATTO RNEY S AT LAW
    SAN DIEGO
                                                                       28.                                  MOTION TO DISMISS
                                                                                             MASTER DOCKET NO. 19-CV-00717-JST
                1    industry group and are insufficient to infer a conspiracy. The mere existence of trade associations as

                2    a plus factor fails for the same reasons. While trade conferences might provide opportunities to agree,

                3    they cannot do so if none of the relevant members actually show up. Given that the SCAC alleges

                4    only two industry conferences—one of which was attended by a single defendant and the other by

                5    none at all, the allegations do not even suggest that the trade associations provided any meaningful

                6    opportunity to agree. (See Mot. at 30.) And having conceded through silence that they cannot link

                7    the Defendants to basic allegations about where and when collusion occurred, this plus factor cannot

                8    be applied to any of them. In re Cal. Title Ins. Antitrust Litig., No. C 08-01341 JSW, 2009 WL

                9    1458025, at *5-6 (N.D. Cal. May 21, 2009) (allegations regarding opportunities to collude failed where

           10        plaintiffs failed to “allege facts setting forth, at a basic level, which Defendants may have attended

           11        meetings of the rate setting organizations, the types of employees that may have attended such

           12        meetings, or whether those employees reported back to their parent organizations”). And Plaintiffs’

           13        argument that the nonparty Surety and Fidelity Association of America (“SFAA”) “devised and

           14        promulgated the ‘standard rate’ of 10%” (Opp. at 26) is contradicted by the fact that, as early as 1953,

           15        California courts recognized that 10% was the customary rate for bail bond premiums. Groves v. City

           16        of Los Angeles, 40 Cal. 2d 751, 754 (1953). Moreover, the idea that Defendants needed SFAA to

           17        “monitor compliance” (Opp. at 26.) is not credible given that the Surety Defendants’ rate filings are

           18        all publicly available.

           19               “Invitations to Collude.” Plaintiffs cannot impute the statements by Carmichael and Watson

           20        to any other Defendants for the reasons explained above in Section III.D. Nor do these “invitations to

           21        collude” constitute an actual plus factor, given that Plaintiffs fail to allege that any other Defendant

           22        who was even in the market at the time was aware of these statements, much less acted on them. See

           23        TFT-LCD, 586 F. Supp. 2d at 1116 (holding that “a conspiracy to fix prices can be inferred from an

           24        invitation, followed by responsive assurances and conduct”) (emphasis added). And crucially, over

           25        half of the Defendants joined the market after the statements were made (in some cases years later)—

           26        and Plaintiffs do not allege any mechanism whereby they became aware of the supposed “invitations.”

           27        Especially because the statements were allegedly made at the very beginning of the alleged conspiracy,

           28        at a time when over half the Defendants were not in the market, they are not enough to plausibly
  COOLEY LLP                                                                                        DEFENDANTS’ REPLY ISO
ATTO RNEY S AT LAW
    SAN DIEGO
                                                                     29.                                 MOTION TO DISMISS
                                                                                          MASTER DOCKET NO. 19-CV-00717-JST
                1    suggest participation by over twenty Defendants for over a decade thereafter. 10

                2                                                *       *       *

                3           To extent Plaintiffs have sufficiently alleged parallel conduct, that parallel conduct would be

                4    entirely expected given the market features they allege.          Because these allegations “suggest

                5    competition at least as plausibly as [they] can suggest anticompetitive conspiracy,” Plaintiffs’ plus

                6    factors likewise fail to support any inference of collusion. See In re Elevator Antitrust Litig., 502 F.3d

                7    at 51-52. The SCAC’s antitrust claims must fail accordingly.

                8    VI.    PLAINTIFFS’ UCL CLAIM FAILS
                9           The Opposition confirms that Plaintiffs are not pursuing a claim under the UCL’s “fraudulent”

           10        prong (a telling admission that Plaintiffs do not believe the statements regarding rebating are in fact

           11        deceptive or misleading). (See Opp. at 59-60.) Therefore, because the UCL cause of action is

           12        predicated solely on the SCAC’s antitrust claims, the failure of the antitrust claims compels dismissal

           13        of the UCL claim. (See Mot. at 46 (citing, inter alia, SC Mfr. Homes, Inc. v. Liebert, 162 Cal. App.

           14        4th 68, 93 (2008).) The Court should dismiss Plaintiffs’ UCL claim with prejudice.

           15        VII.   THE SCAC SHOULD BE DISMISSED WITH PREJUDICE
           16               As the new allegations in the SCAC and the facts subject to judicial notice now establish that

           17        there was no parallel conduct consistent with any conspiracy, and the SCAC’s new allegations in fact

           18        undercut Plaintiffs’ theory of the case. Because no allegations could be pled that could save Plaintiffs’

           19        claims, the Court should dismiss this matter in its entirety and with prejudice. See Powell v. GMAC

           20        Mortg. LLC, 2010 WL 4502705, at *2 (N.D. Cal. Nov. 1, 2020) (if “it is clear that the complaint’s

           21        deficiencies cannot be cured by amendment,” leave to amend should not be granted).

           22        VIII. CONCLUSION
           23               For the foregoing reasons, the Court should dismiss the SCAC in its entirety with prejudice.

           24
                     10
                        The argument that “numerous Defendants signaled they would accept these invitations to conspire
           25        by expressly adopting their competitors’ fixed rates” (Opp. at 28) misapprehends established antitrust
                     law that follow the leader pricing is not unlawful or anticompetitive. See, e.g., In re German Auto.
           26        Mfrs. Antitrust Litig., MDL No. 2796 CRB, 2020 WL 1542373, at *12 (N.D. Cal. Mar. 31, 2020)
                     (stating that a firm’s observation of a competitor’s pricing decision and subsequent decision to adjust
           27        prices in response “is a well-recognized form of lawful conscious parallelism.”); In re Citric Acid, 191
                     F.3d at 1102 (Section 1 violation cannot be inferred “from an industry’s follow-the-leader pricing
           28        strategy”).
  COOLEY LLP                                                                                          DEFENDANTS’ REPLY ISO
ATTO RNEY S AT LAW
    SAN DIEGO
                                                                      30.                                  MOTION TO DISMISS
                                                                                            MASTER DOCKET NO. 19-CV-00717-JST
                1    Dated: August 3, 2020   COOLEY LLP
                                             MICHAEL A. ATTANASIO (151529)
                2                            BEATRIZ MEJIA (190948)
                                             DAVID HOUSKA (295918)
                3                            MAX SLADEK DE LA CAL (324961)

                4                            /s/ Beatriz Mejia
                5                            Beatriz Mejia (190948)

                6                            Attorneys for Defendants Seaview
                                             Insurance Company and Two Jinn, Inc.
                7
                     Dated: August 3, 2020   By: /s/ Julie A. Gryce
                8
                                             Julie A. Gryce (319530)
                9                            DLA Piper LLP (US)
                                             401 B Street, Suite 1700
           10                                San Diego, CA 92101-4297
           11                                Telephone: (619) 699-2700
                                             Facsimile: (619) 699-2701
           12                                julie.gryce@dlapiper.com

           13                                Michael P. Murphy (pro hac vice)
                                             DLA PIPER LLP (US)
           14                                1251 Avenue of the Americas
                                             New York, NY 10020-1104
           15                                Telephone: (212) 335-4500
                                             Facsimile: (212) 335-4501
           16                                michael.murphy@dlapiper.com
           17                                John Hamill
                                             DLA Piper LLP (US)
           18                                444 West Lake Street, Suite 900
                                             Chicago, IL 60606-0089
           19                                Telephone: 312.368.7036
                                             Facsimile: 312.251.5809
           20                                John.hamill@us.dlapiper.com
           21                                Attorneys for Defendants Danielson
           22                                National Insurance Company

           23

           24

           25

           26

           27

           28
  COOLEY LLP                                                               DEFENDANTS’ REPLY ISO
ATTO RNEY S AT LAW
    SAN DIEGO
                                             31.                                MOTION TO DISMISS
                                                                 MASTER DOCKET NO. 19-CV-00717-JST
                1    Dated: August 3, 2020   By: /s/ Blake Zollar
                2                            Drew Koning (263082)
                3                            Blake Zollar (268913)
                                             Shaun Paisley (244377)
                4                            KONING ZOLLAR LLP
                                             2210 Encinitas Blvd., Suite S
                5                            Encinitas, CA 92024
                                             Telephone: (858) 252-3234
                6                            Facsimile: (858) 252-3238
                7                            drew@kzllp.com
                                             blake@kzllp.com
                8                            shaun@kzllp.com

                9                            Attorneys for Defendant All-Pro Bail
                                             Bonds, Inc.
           10

           11        Dated: August 3, 2020   By: /s/ Gerard G. Pecht

           12                                Gerard G. Pecht (pro hac vice)
                                             NORTON ROSE FULBRIGHT US LLP
           13                                1301 McKinney, Suite 5100
                                             Houston, Texas 77010
           14
                                             Telephone: (713) 651-5151
           15                                Facsimile: (713) 651-5246
                                             gerard.pecht@nortonrosefulbright.com
           16
                                             Joshua D. Lichtman (SBN 176143)
           17                                NORTON ROSE FULBRIGHT US LLP
                                             555 South Flower Street, Forty-First Floor
           18
                                             Los Angeles, California 90071
           19                                Telephone: (213) 892-9200
                                             Facsimile: (213) 892-9494
           20                                joshua.lichtman@nortonrosefulbright.com
           21                                Attorneys for Defendant American
                                             Contractors Indemnity Company
           22

           23

           24

           25

           26

           27

           28
  COOLEY LLP                                                                  DEFENDANTS’ REPLY ISO
ATTO RNEY S AT LAW
    SAN DIEGO
                                             32.                                   MOTION TO DISMISS
                                                                    MASTER DOCKET NO. 19-CV-00717-JST
                1    Dated: August 3, 2020     By: /s/ Anne K. Edwards
                2                              Anne K. Edwards (110424)
                3                              SMITH, GAMBRELL & RUSSELL, LLP
                                               444 South Flower Street, Suite 1700
                4                              Los Angeles, CA 90071
                                               Telephone: (213) 358-7210
                5                              Facsimile: (213) 358-7310
                                               aedwards@sgrlaw.com
                6

                7                              Attorneys for Defendant Williamsburg
                                               National Insurance Company
                8
                      Dated: August 3, 2020    By: /s/ Nicole S. Healy
                9
                                               Todd A. Roberts
           10                                  Nicole S. Healy
           11                                  Edwin B. Barnes
                                               ROPERS, MAJESKI, KOHN & BENTLEY
           12
                                               Attorneys for Defendants American Bail
           13                                  Coalition, Inc. and William B. Carmichael
           14          Dated: August 3, 2020   By: /s/ David F. Hauge
           15
                                               David F. Hauge (128294)
           16                                  Todd H. Stitt (179694)
                                               Vincent S. Loh (238410)
           17                                  MICHELMAN & ROBINSON, LLP
           18
                                               Attorneys for Defendants United States
           19                                  Fire Insurance Company, The North River
                                               Insurance Company, and Seneca
           20                                  Insurance Company
           21

           22

           23

           24

           25

           26

           27

           28
  COOLEY LLP                                                                 DEFENDANTS’ REPLY ISO
ATTO RNEY S AT LAW
    SAN DIEGO
                                               33.                                MOTION TO DISMISS
                                                                   MASTER DOCKET NO. 19-CV-00717-JST
                1    Dated: August 3, 2020   By: /s/ Renee Choy Ohlendorf
                2                            Renee Choy Ohlendorf
                3                            Hinshaw & Culbertson LLP
                                             One California Street, 18th Floor
                4                            San Francisco, CA 94111
                                             Main: (415) 362-6000
                5                            Direct: (415) 393-0122
                                             RChoy@hinshawlaw.com
                6

                7                            Christie A. Moore (pro hac vice)
                                             W. Scott Croft (pro hac vice)
                8                            BINGHAM GREENEBAUM DOLL LLP
                                             101 S. Fifth Street
                9                            3500 PNC Tower
                                             Louisville, KY 40202
           10                                Telephone: 502.587.3758
           11                                Facsimile: 502.540.2276
                                             cmoore@bgdlegal.com
           12                                wcroft@bgdlegal.com

           13                                Attorneys for Lexon Insurance Company
           14        Dated: August 3, 2020   By: /s/ Travis Wall
           15
                                             Travis Wall (191662)
           16                                Spencer Kook (205304)
                                             HINSHAW & CULBERTSON LLP
           17                                One California Street, 18th Floor
                                             San Francisco, CA 94111
           18                                Tel: (415) 362-6000
                                             twall@hinshawlaw.com
           19

           20                                Attorneys for Defendant Philadelphia
                                             Reinsurance Corporation
           21

           22

           23

           24

           25

           26

           27

           28
  COOLEY LLP                                                                 DEFENDANTS’ REPLY ISO
ATTO RNEY S AT LAW
    SAN DIEGO
                                             34.                                  MOTION TO DISMISS
                                                                   MASTER DOCKET NO. 19-CV-00717-JST
                1    Dated: August 3, 2020   By: /s/ Gregory S. Day
                2                            Gregory S. Day
                3                            LAW OFFICES OF GREGORY S. DAY
                                             120 Birmingham Drive, Suite 200
                4                            Cardiff, CA 92007
                                             Telephone: (760) 436-2827
                5                            attygsd@gmail.com
                6                            Attorneys for Defendants California Bail
                7                            Agents Association, Universal Fire &
                                             Insurance Company, Sun Surety Insurance
                8                            Company

                9    Dated: August 3, 2020   By: /s/ Howard Holderness
           10                                John A. Sebastinelli (127859)
           11                                Howard Holderness (169814)
                                             GREENBERG TRAURIG, LLP
           12                                4 Embarcadero Ctr, Ste. 3000
                                             San Francisco, CA 94111-5983
           13                                Telephone: (415) 655-1289
                                             Facsimile: (415) 358-4796
           14
                                             sebastinellij@gtlaw.com
           15                                holdernessh@gtlaw.com

           16                                Attorneys for Defendants American Surety
                                             Company and Indiana Lumbermens
           17                                Mutual Insurance Company
           18        Dated: August 3, 2020   By: /s/ Gary A. Nye
           19
                                             Gary A. Nye (126104)
           20                                ROXBOROUGH, POMERANCE, NYE &
                                             ADREANI, LLP
           21
                                             Attorneys for Defendants Allegheny
           22
                                             Casualty Company, Associated Bond and
           23                                Insurance Agency, Inc., Bankers Insurance
                                             Company, Harco National Insurance
           24                                Company, International Fidelity Insurance
                                             Company, Lexington National Insurance
           25                                Corporation, and Jerry Watson
           26

           27

           28
  COOLEY LLP                                                                 DEFENDANTS’ REPLY ISO
ATTO RNEY S AT LAW
    SAN DIEGO
                                             35.                                  MOTION TO DISMISS
                                                                   MASTER DOCKET NO. 19-CV-00717-JST
                1    Dated: August 3, 2020   By: /s/ Brendan Pegg
                2                            Brendan Pegg (174159)
                3                            Lindsay Cooper-Greene, of Counsel
                                             (295180)
                4                            LAW OFFICES OF BRENDAN PEGG
                                             201 E. Ojai Avenue #1505
                5                            Ojai, CA93024
                                             Telephone: (805) 3024151
                6                            Facsimile: (877) 719-7298
                7                            brendan@bpegglaw.com

                8                            Attorneys for Defendant Financial
                                             Casualty & Surety, Inc.
                9
                     Dated: August 3, 2020   By: /s/ Erik K. Swanholt
           10

           11                                Erik K. Swanholt
                                             FOLEY & LARDNER
           12                                555 South Flower St., 33rd Floor
                                             Los Angeles, CA 90071
           13                                Telephone: (213) 972-4500
                                             Facsimile: (213) 486-0065
           14

           15                                Attorneys for Defendants Continental
                                             Heritage Insurance Company
           16
                     Dated: August 3, 2020   By: /s/ John M. Rorabaugh
           17
                                             John M. Rorabaugh (178366)
           18

           19                                Attorney for Defendant Golden State Bail
                                             Association
           20
                     Dated: August 3, 2020   By: /s/ Paul J. Riehle
           21
                                             Paul J. Riehle (115199)
           22                                FAEGRE DRINKER BIDDLE & REATH LLP
                                             4 Embarcadero Center, 27th Floor
           23                                San Francisco, California 94111
                                             Telephone: (415) 551-7521
           24                                Facsimile: (415) 551- 7510
                                             paul.riehle@faegedrinker.com
           25

           26                                Attorneys for Defendant Accredited Surety
                                             and Casualty Company, Inc.
           27

           28
  COOLEY LLP                                                               DEFENDANTS’ REPLY ISO
ATTO RNEY S AT LAW
    SAN DIEGO
                                             36.                                MOTION TO DISMISS
                                                                 MASTER DOCKET NO. 19-CV-00717-JST
                1                   ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1(i)(3)

                2           I, Beatriz Mejia, attest that concurrence in the filing of this document has been obtained from

                3    the other signatories. Executed on August 3, 2020, in San Francisco, California.

                4

                5
                                                                          /s/ Beatriz Mejia         _
                6
                                                                          Beatriz Mejia
                7

                8

                9

           10

           11

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28
  COOLEY LLP                                                                                        DEFENDANTS’ REPLY ISO
ATTO RNEY S AT LAW
    SAN DIEGO
                                                                    37.                                  MOTION TO DISMISS
                                                                                          MASTER DOCKET NO. 19-CV-00717-JST
